Exhibit 10.1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LEASE
 
 
 
 
BETWEEN
 
 
 
 
THE IRVINE COMPANY LLC
 
 
 
 
AND
 
 
 
 
AUTOWEB, INC
 
 
 
 
 
-1-

 
 
LEASE
 
(Short Form)
 
  THIS LEASE is made as of  March 11, 2020 , by and between THE IRVINE COMPANY
LLC, a Delaware limited liability company, hereafter called “Landlord,” and
AUTOWEB, INC, a Delaware corporation, hereafter called “Tenant.”
 
  ARTICLE 1. BASIC LEASE PROVISIONS
  

Each reference in this Lease to the “Basic Lease Provisions” shall mean and
refer to the following collective terms, the application of which shall be
governed by the provisions in the remaining Articles of this Lease.
 

1.
Tenant’s Trade Name: N/A
 

2.
Premises:
 
Suite No.(s):                   250 (the Premises are more particularly
described in Section 2.1.)
Address of Building:     6410 Oak Canyon, Irvine, CA 92618
Project Description:      Oak Creek Business Center (as shown on Exhibit Y to
this Lease)


3.
Use of Premises: General office and for no other use.
 

4.
Estimated Commencement Date: August 1, 2020
 

5.
Lease Term: 60 months, plus such additional days as may be required to cause
this Lease to expire on the final day of the calendar month.
 

6. 
Basic Rent:
 
Months of Term or Period
Monthly Rate Per Rentable Square Foot
Monthly Basic Rent
1 to 12
$1.95
$23,505.30
13 to 24
$2.04
$24,590.16
25 to 36
$2.13
$25,675.02
37 to 48
$2.23
$26,880.42
49 to 60
$2.33
$28,085.82

 
Notwithstanding the above schedule of Basic Rent to the contrary, as long as
Tenant is not in Default (as defined in Section 14.1) under this Lease, Tenant
shall be entitled to an abatement of 3 full calendar months of Basic Rent in the
aggregate amount of $70,515.90 (i.e., $23,505.30 per month) (the “Abated Basic
Rent”) for the first 3 full calendar months of the Term (the “Abatement
Period”). In the event Tenant Defaults at any time during the Term, all
unamortized Abated Basic Rent (i.e. based upon the amortization of the Abated
Basic Rent in equal monthly amounts during the initial Term, without interest)
shall immediately become due and payable. The payment by Tenant of the Abated
Basic Rent in the event of a Default shall not limit or affect any of Landlord’s
other rights, pursuant to this Lease or at law or in equity. Only Basic Rent
shall be abated during the Abatement Period and all other additional rent and
other costs and charges specified in this Lease shall remain due and payable
pursuant to the provisions of this Lease.
 

7.
Expense Recovery Period: Every twelve month period during the Term (or portion
thereof during the first and last Lease years) ending June 30.
 

8.
Floor Area of Premises: approximately 12,054 rentable square feet
 

Floor Area of Building: approximately 44,572 rentable square feet
 

9.
Security Deposit: $137,715.22 (subject to reduction as set forth in Section 4.3)
 

10.
Broker(s): Irvine Management Company (“Landlord’s Broker”) is the agent of
Landlord exclusively and Jones Lang LaSalle (“Tenant’s Broker”) is the agent of
Tenant exclusively.
 

11.
Parking: 43 parking spaces in accordance with the provisions set forth in
Exhibit F to this Lease.

 
 
-2-

 
 
12.
Address for Payments and Notices:
 

LANDLORD
 
 
Payment Registration Address:
 
 
Email tenantportal@irvinecompany.com to request an account for the Tenant
Payment Portal.
TENANT
 
 
AUTOWEB, INC
6410 Oak Canyon, Suite 250
Irvine, CA 92618
 
Notice Address:
 
THE IRVINE COMPANY LLC
550 Newport Center Drive Newport Beach, CA 92660
Attn: Senior Vice President, Property Operations, Irvine Office Properties
 
 
with a copy of notices to:
 
 
IRVINE MANAGEMENT COMPANY
550 Newport Center Drive Newport Beach, CA 92660
Attn: Senior Vice President, Operations Office Properties
 

 

LIST OF LEASE EXHIBITS (All exhibits, riders and addenda attached to this Lease
are hereby incorporated into and made a part of this Lease):
 
Exhibit A
Description of Premises
Exhibit B
Operating Expenses
Exhibit C
Utilities and Services
Exhibit D
Tenant’s Insurance
Exhibit E
Rules and Regulations
Exhibit F
Parking
Exhibit G
Additional Provisions
Exhibit G-I
First Right Space
Exhibit H
Landlord’s Disclosures
Exhibit I
Landlord Waiver
Exhibit X
Work Letter
Exhibit Y
Project Description

 
 

 
-3-

 
 
 

ARTICLE 2. PREMISES
 

 2.1. LEASED PREMISES. Landlord leases to Tenant and Tenant leases from Landlord
the Premises shown in Exhibit A (the “Premises”), containing approximately the
floor area set forth in Item 8 of the Basic Lease Provisions (the “Floor Area”).
The Premises are located in the building identified in Item 2 of the Basic Lease
Provisions (the “Building”), which is a portion of the project described in Item
2 (the “Project”). Landlord and Tenant stipulate and agree that the Floor Area
of Premises set forth in Item 8 of the Basic Lease Provisions is correct.
 
2.2. ACCEPTANCE OF PREMISES. Tenant acknowledges that neither Landlord nor any
representative of Landlord has made any representation or warranty with respect
to the Premises, the Building or the Project or the suitability or fitness of
either for any purpose, except as set forth in this Lease. Tenant acknowledges
that the flooring materials which may be installed within portions of the
Premises located on the ground floor of the Building may be limited by the
moisture content of the Building slab and underlying soils. The taking of
possession or use of the Premises by Tenant for any purpose other than
construction shall conclusively establish that the Premises and the Building
were in satisfactory condition and in conformity with the provisions of this
Lease in all respects, except for those matters which Tenant shall have brought
to Landlord's attention on a written punch list. The list shall be limited to
any items required to be accomplished by Landlord under the Work Letter attached
as Exhibit X, and shall be delivered to Landlord within thirty (30) days after
the Commencement Date. Landlord shall diligently complete all punch list items
of which it is notified as provided above. Nothing contained in this Section 2.2
shall affect the commencement of the Term or the obligation of Tenant to pay
rent or Landlord’s covenants and agreements set forth elsewhere in this Lease or
the repairs and services required of Landlord under this Lease.
 

ARTICLE 3. TERM
 

3.1. GENERAL. The term of this Lease (“Term”) shall be for the period shown in
Item 5 of the Basic Lease Provisions. The Term shall commence (“Commencement
Date”) on the earlier of (a) the date the Premises are deemed “ready for
occupancy” (as hereinafter defined) and possession thereof is delivered to
Tenant, or (b) the date Tenant commences its regular business activities within
the Premises. Promptly following request by Landlord, the parties shall
memorialize on a form provided by Landlord (the "Commencement Memorandum") the
actual Commencement Date and the expiration date (“Expiration Date") of this
Lease; should Tenant fail to execute and return the Commencement Memorandum to
Landlord within 10 business days (or provide specific written objections thereto
within that period), then Landlord's determination of the Commencement and
Expiration Dates as set forth in the Commencement Memorandum shall be
conclusive. The Premises shall be deemed “ready for occupancy” when Landlord, to
the extent applicable, (i) has substantially completed all the work required to
be completed by Landlord pursuant to the Work Letter (if any) attached to this
Lease but for minor punch list matters, and (ii) has obtained the requisite
governmental approvals for Tenant’s occupancy in connection with such work.
 

3.2. DELAY IN POSSESSION. If Landlord, for any reason whatsoever, cannot deliver
possession of the Premises to Tenant on or before the Estimated Commencement
Date set forth in Item 4 of the Basic Lease Provisions, this Lease shall not be
void or voidable nor shall Landlord be liable to Tenant for any resulting loss
or damage. However, Tenant shall not be liable for any rent until the
Commencement Date occurs as provided in Section 3.1 above, except that if
Landlord’s failure to substantially complete all work required of Landlord
pursuant to Section 3.1(i) above is attributable to any action or inaction by
Tenant (including without limitation any Tenant Delay described in the Work
Letter, if any, attached to this Lease), then the Premises shall be deemed ready
for occupancy, and Landlord shall be entitled to full performance by Tenant
(including the payment of rent), as of the date Landlord would have been able to
substantially complete such work and deliver the Premises to Tenant but for
Tenant’s delay(s).
 
3.3. TERMINATION RIGHT FOR LATE DELIVERY. Notwithstanding Section 3.2 above, if
the Commencement Date has not occurred on or before the Required Completion Date
(defined below), Tenant, as its sole remedy, may terminate this Lease by giving
Landlord written notice of termination on or before the earlier to occur of: (i)
5 business days after the Required Completion Date; and (ii) the Commencement
Date. In such event, this Lease shall be deemed null and void and of no further
force and effect and Landlord shall promptly refund any prepaid Rent and
Security Deposit, if any, previously advanced by Tenant under this Lease and, so
long as Tenant has not previously defaulted under any of its obligations under
Exhibit X, Work Letter, the parties hereto shall have no further
responsibilities or obligations to each other with respect to this Lease. The
“Required Completion Date” shall mean the date which is 22 weeks following the
date the building permit for the tenant improvement work (as described in
Exhibit X) has been obtained. Landlord and Tenant acknowledge and agree that:
(i) the determination of the Commencement Date shall take into consideration the
effect of any Tenant Delays; and (ii) the Required Completion Date shall be
postponed by the number of days the Commencement Date is delayed due to events
of force majeure.
 
ARTICLE 4. RENT AND OPERATING EXPENSES
 
4.1. BASIC RENT. From and after the Commencement Date, Tenant shall pay to
Landlord without deduction or offset a Basic Rent for the Premises in the total
amount shown (including subsequent adjustments, if any) in Item 6 of the Basic
Lease Provisions (the “Basic Rent”). If the Commencement Date is other than the
first day of a calendar month, any rental adjustment shown in Item 6 shall be
deemed to occur on the first day of the next calendar month following the
specified monthly anniversary of the Commencement Date. The Basic Rent shall be
due and payable in advance commencing on the Commencement Date and continuing
thereafter on the first day of each successive calendar month of the Term, as
prorated for any partial month. No demand, notice or invoice shall be required.
An installment in the amount of 1 full month’s Basic Rent, at the initial rate
specified in Item 6 of the Basic Lease Provisions, and 1 month’s estimated
Tenant’s Share of Operating Expenses shall be delivered to Landlord concurrently
with Tenant’s execution of this Lease and shall be applied against the Operating
Expenses first due hereunder.
 
 
 
-4-

 
 
4.2.     OPERATING EXPENSES. Tenant shall pay Tenant’s Share of Operating
Expenses in accordance with Exhibit B of this Lease.
  

4.3. SECURITY DEPOSIT. Concurrently with Tenant’s delivery of this Lease, Tenant
shall deposit with Landlord the sum, if any, stated in Item 9 of the Basic Lease
Provisions (the “Security Deposit”), to be held by Landlord as security for the
full and faithful performance of Tenant’s obligations under this Lease, to pay
any rental sums, including without limitation such additional rent as may be
owing under any provision hereof, and to maintain the Premises as required by
this Lease. Upon any Default by Tenant, Landlord may apply all or part of the
Security Deposit as full or partial compensation. If any portion of the Security
Deposit is so applied, Tenant shall within 5 business days after written demand
by Landlord deposit cash with Landlord in an amount sufficient to restore the
Security Deposit to its original amount. Landlord shall not be required to keep
the Security Deposit separate from its general funds, and Tenant shall not be
entitled to interest on the Security Deposit. In no event may Tenant utilize all
or any portion of the Security Deposit as a payment toward any rental sum due
under this Lease. Any unapplied balance of the Security Deposit shall be
returned to Tenant or, at Landlord’s option, to the last assignee of Tenant’s
interest in this Lease within 30 days following the termination of this Lease
and Tenant’s vacation of the Premises. Tenant hereby waives the provisions of
Section 1950.7 of the California Civil Code, or any similar or successor laws
now or hereafter in effect. Notwithstanding the foregoing, provided that: (a) no
uncured Default has occurred at any time during the Term of this Lease, and (b)
Tenant shall demonstrate to Landlord that Tenant has achieved positive cash flow
from operations over the then most recent 12-month period as demonstrated by
Tenant’s financial statements certified as correct by an authorized officer of
Tenant, then upon written request of Tenant Landlord shall authorize in writing
consecutive reductions to the required Security Deposit amount in accordance
with the following schedule: (i) by written request delivered at any time after
the 12th full month of the Term, a reduction in the amount of $33,148.50, (ii)
by written request delivered at any time after the 24th full month of the Term,
a reduction in the amount of $34,233.36, and (iii) by written request delivered
at any time after the 36th full month of the Term, a reduction in the amount of
$35,438.76. Any such reductions shall include all prior reductions that have not
previously been returned. Such reductions shall be returned to Tenant in the
form of a credit against the Basic Rent and Operating Expenses next coming due
hereunder. Unless the financial statements and other information provided by
Tenant to Landlord to demonstrate compliance with the foregoing reduction
provisions are publicly available in filings made with the Securities and
Exchange Commission, except to the extent disclosure is required by law,
Landlord shall keep confidential any financial statements marked or otherwise
designated by Tenant as “confidential” and shall not disclose same, without
Tenant’s consent, to any person or entity other than Landlord’s financial, legal
and other consultants with a “need to know”; provided, however, that Landlord
may disclose same to any prospective lender or buyer or pursuant to legal
requirement.
  

ARTICLE 5. USES
 

5.1. USE. Tenant shall use the Premises only for the purposes stated in Item 3
of the Basic Lease Provisions and for no other use whatsoever. Tenant shall not
do or permit anything to be done in or about the Premises which will in any way
interfere with the rights or quiet enjoyment of other occupants of the Building
or the Project, or use or allow the Premises to be used for any unlawful
purpose, nor shall Tenant permit any nuisance in the Premises or the Project.
Tenant shall comply at its expense with all present and future laws, ordinances
and requirements of all governmental authorities that pertain to Tenant or its
use of the Premises, and with all energy usage reporting requirements of
Landlord. Pursuant to California Civil Code § 1938, Landlord hereby states that
the Premises have not undergone inspection by a Certified Access Specialist
(CASp) (defined in California Civil Code § 55.52(a)(3)). Pursuant to Section
1938 of the California Civil Code, Landlord hereby provides the following
notification to Tenant: “A Certified Access Specialist (CASp) can inspect the
subject premises and determine whether the subject premises comply with all of
the applicable construction-related accessibility standards under state law.
Although state law does not require a CASp inspection of the subject premises,
the commercial property owner or lessor may not prohibit the lessee or tenant
from obtaining a CASp inspection of the subject premises for the occupancy or
potential occupancy of the lessee or tenant, if requested by the lessee or
tenant. The parties shall mutually agree on the arrangements for the time and
manner of the CASp inspection, the payment of the fee for the CASp inspection,
and the cost of making any repairs necessary to correct violations of
construction related accessibility standards within the premises.” Landlord
shall correct, repair and/or replace any non- compliance of the Building and/or
the Common Areas with all building permits and codes in effect and applicable as
of the execution of this Lease, including without limitation, the provisions of
Title III of the Americans With Disabilities Act (“ADA”). Said costs of
compliance shall be Landlord’s sole cost and expense and shall not be part of
Project Costs. Landlord shall correct, repair or replace any non-compliance of
the Building and the Common Areas with any revisions or amendments to applicable
building codes, including the ADA, becoming effective after the execution of
this Lease, provided that the amortized cost of such repairs or replacements
(amortized over the useful life thereof) shall be included as Project Costs
payable by Tenant. All other ADA compliance issues which pertain to the
Premises, including without limitation, in connection with Tenant’s construction
of any Alterations or other improvements in the Premises (and any resulting ADA
compliance requirements in the Common Areas required as a result of any
Alterations which are not typical office improvements if Landlord shall consent
to same as more particularly provided in Section 7.3 of this Lease) and the
operation of Tenant’s business and employment practices in the Premises, shall
be the responsibility of Tenant at its sole cost and expense. The repairs,
corrections or replacements required of Landlord or of Tenant under the
foregoing provisions of this Section 5.1 shall be made promptly following notice
of non-compliance from any applicable governmental agency.
 

5.2. SIGNS. Landlord shall affix and maintain a sign (restricted solely to
Tenant’s name/logo as set forth herein or such other name as Landlord may
consent to in writing) adjacent to the entry door of the Premises, together with
a listing for Tenant’s name as set forth herein in the lobby directory of the
Building. Tenant shall not place or allow to be placed any other sign,
decoration or advertising matter of any kind that is visible from the exterior
of the Premises, except as set forth in Exhibit G.
 
5.3. HAZARDOUS MATERIALS. Tenant shall not generate, handle, store or dispose of
hazardous or toxic materials (as such materials may be identified in any
federal, state or local law or regulation) in the Premises or Project without
the prior written consent of Landlord. Notwithstanding the foregoing, Tenant
shall have the right, without obtaining prior written consent of Landlord, to
utilize within the Premises reasonable quantities of standard office products
that may contain Hazardous Materials so long as the same are used and disposed
of in compliance with applicable laws. Tenant acknowledges that it has read,
understands and, if applicable, shall comply with the provisions of Exhibit H to
this Lease, if that Exhibit is attached.
 
 
 
-5-

 
 

 
ARTICLE 6. LANDLORD SERVICES
 

6.1. UTILITIES AND SERVICES. Landlord and Tenant shall be responsible to furnish
those utilities and services to the Premises to the extent provided in Exhibit
C, subject to the conditions and payment obligations and standards set forth in
this Lease. Landlord’s failure to furnish, or any interruption, diminishment or
termination of, services due to the application of laws, the failure of any
equipment, the performance of repairs, improvements or alterations, utility
interruptions or the occurrence of an event of force majeure (defined in Section
20.7) shall not render Landlord liable to Tenant, constitute a constructive
eviction of Tenant, give rise to an abatement of Rent, nor relieve Tenant from
the obligation to fulfill any covenant or agreement. However, if the Premises,
or a material portion of the Premises, are made untenantable for a period in
excess of 5 consecutive business days as a result of a service interruption that
is reasonably within the control of Landlord to correct and through no fault of
Tenant and for reasons other than as contemplated in Article 11, then Tenant, as
its sole remedy, shall be entitled to receive an abatement of Rent payable
hereunder during the period beginning on the 6th consecutive business day of the
service interruption and ending on the day the service has been restored.
  

6.2. OPERATION AND MAINTENANCE OF COMMON AREAS. During the Term, Landlord shall
operate, maintain and repair all Common Areas within the Building and the
Project in a high quality manner and as required pursuant to Section 5.1 above.
The term “Common Areas” shall mean all areas within the Building and the Project
which are not held for exclusive use by persons entitled to occupy space.
  

6.3. USE OF COMMON AREAS. The occupancy by Tenant of the Premises shall include
the use of the Common Areas in common with Landlord and with all others for
whose convenience and use the Common Areas may be provided by Landlord, subject,
however, to compliance with Rules and Regulations described in Article 17 below.
Landlord may temporarily close any portion of the Common Areas for repairs,
remodeling and/or alterations, to prevent a public dedication or the accrual of
prescriptive rights, or for any other reasonable purpose, provided that Tenant
continues to be afforded reasonable access to and use of the Premises and
parking areas (except in emergencies). To the extent feasible, all repairs shall
be performed at a time and in a manner so as not to unreasonably interfere with
Tenant's normal business operations.
 

ARTICLE 7. REPAIRS AND MAINTENANCE
 

7.1. TENANT’S MAINTENANCE AND REPAIR. Subject to Articles 11 and 12 and
Landlord’s obligations set forth in Section 7.2 below, Tenant at its sole
expense shall make all repairs necessary to keep the interior of Premises and
all improvements and fixtures therein in good condition and repair, excepting
ordinary wear and tear. Tenant’s maintenance obligation shall include without
limitation all appliances, interior glass, doors, door closures, hardware,
fixtures, electrical, plumbing, fire extinguisher equipment and other equipment
installed in the Premises, together with any supplemental HVAC equipment
servicing only the Premises. Should Landlord or its management agent agree to
make a repair on behalf of Tenant and at Tenant’s request, Tenant shall promptly
reimburse Landlord as additional rent for all reasonable costs incurred
(including the standard supervision fee) upon submission of an invoice. If
Tenant is required to make repairs to any component of the Premises for which
Landlord may have obtained a warranty, Landlord shall, upon request by Tenant,
use its good faith efforts to pursue its rights under any such warranties for
the benefit of Tenant. Landlord shall be under no obligation to incur any
expense in connection with asserting rights under such warranties or guaranties
against either the contractor or the manufacturer, but shall use reasonable good
faith efforts to enforce such warranties and guaranties for Tenant’s benefit.
 

7.2. LANDLORD’S MAINTENANCE AND REPAIR. Subject to Articles 11 and 12, Landlord
shall provide service, maintenance and repair with respect to the heating,
ventilating and air conditioning (“HVAC”) equipment of the Building (exclusive
of any supplemental HVAC equipment servicing only the Premises) and shall
maintain in good repair the Common Areas, roof, foundations, footings, the
exterior surfaces of the exterior walls of the Building (including exterior
glass), and the structural, electrical, mechanical and plumbing systems of the
Building (including elevators, if any, serving the Building). Notwithstanding
any provision of the California Civil Code or any similar or successor laws to
the contrary, Tenant understands that it shall not make repairs at Landlord’s
expense or by rental offset. Landlord shall use reasonable efforts to perform
all repairs and replacements so as to minimize unreasonable interference with
the conduct of Tenant's business and access to the Premises. Except as provided
in Section 6.1 above and Section 11.1 and Article 12 below, there shall be no
abatement of rent and no liability of Landlord by reason of any injury to or
interference with Tenant’s business arising from the making of any repairs,
alterations or improvements to any portion of the Building, including repairs to
the Premises, nor shall any related activity by Landlord constitute an actual or
constructive eviction. Tenant hereby waives any and all rights under and
benefits of subsection 1 of Section 1932, and Sections 1941 and 1942 of the
California Civil Code, or any similar or successor laws now or hereafter in
effect.
 
 


 
-6-

 
 


7.3.    ALTERATIONS. Except for cosmetic alteration projects that do not exceed
$15,000.00 during each calendar year and that do not affect the structural,
electrical or mechanical components or systems of the Building, are not visible
from the exterior of the Premises, do not change the basic floor plan of the
Premises, and utilize only Landlord’s building standard materials (which work
shall require notice to Landlord but not Landlord’s consent), Tenant shall make
no alterations, additions, decorations or improvements (collectively referred to
as “Alterations”) to the Premises without the prior written consent of Landlord.
Landlord shall not unreasonably withhold its consent to any Alterations which
are not visible from the exterior of the Premises and which do not (i) affect
the exterior of the Building, or (ii) penetrate any of the structural portions
of the Building, including, but not limited to, the roof, or (iii) require any
material change to the basic floor plan of the Premises (including without
limitation, the adding of any material additional “office” square footage) or to
any structural or mechanical systems of the Premises, or (iv) interfere in any
manner with the proper functioning of or Landlord's access to any mechanical,
electrical, plumbing or HVAC systems, facilities or equipment located in or
serving the Building. Landlord may impose, as a condition to its consent, any
requirements that Landlord in its discretion may deem reasonable or desirable.
Tenant shall use Landlord’s designated mechanical and electrical contractors,
obtain all required permits for the Alterations and shall perform the work in
compliance with all applicable laws, regulations and ordinances with contractors
reasonably acceptable to Landlord. Except for cosmetic Alterations described
above, Landlord shall be entitled to a supervision fee in the amount of 5% of
the cost of the Alterations. Landlord may elect to cause its architect to review
Tenant’s architectural plans, and the reasonable cost of that review shall be
reimbursed by Tenant. Should the Alterations proposed by Tenant and consented to
by Landlord change the floor plan of the Premises, then Tenant shall, at its
expense, furnish Landlord with as-built drawings and CAD disks compatible with
Landlord’s systems. Unless Landlord otherwise agrees in writing, all Alterations
affixed to the Premises, including without limitation all Tenant Improvements
constructed pursuant to the Work Letter (except as otherwise provided in the
Work Letter), but excluding moveable trade fixtures, equipment and furniture,
shall become the property of Landlord and shall be surrendered with the Premises
at the end of the Term, except that Landlord may, by notice to Tenant given at
the time of Landlord’s approval, require Tenant to remove by the Expiration Date
or sooner termination date of this Lease, all or any Alterations installed
either by Tenant or by Landlord at Tenant’s request (collectively, the “Required
Removables”). Tenant shall have no obligation to remove any Tenant Improvements
constructed pursuant to the Work Letter, but only as and to the extent set forth
in the approved Plan and Cost Estimate. In connection with its removal of
Required Removables, Tenant shall repair any damage to the Premises arising from
that removal and shall restore the affected area to its pre-existing condition,
reasonable wear and tear excepted.
 

7.4. MECHANIC’S LIENS. Tenant shall keep the Premises free from any liens
arising out of any work performed, materials furnished, or obligations incurred
by or for Tenant. In the event that Tenant shall not, within 15 days following
the imposition of any lien, cause the lien to be released of record by payment
or posting of a proper bond in accordance with California Civil Code Section
8424 or any successor statute, Landlord shall have, in addition to all other
available remedies, the right to cause the lien to be released by any means it
deems proper, including payment of or defense against the claim giving rise to
the lien. All expenses so incurred by Landlord shall be reimbursed by Tenant
promptly following Landlord’s demand. Tenant shall give Landlord no less than 20
days’ prior notice in writing before commencing construction of any kind on the
Premises.
  

7.5. ENTRY AND INSPECTION. Landlord shall at all reasonable times and with
reasonable prior verbal notice, except in emergencies or to provide Building
services, have the right to enter the Premises to inspect them, to supply
services in accordance with this Lease, to make repairs and renovations as
reasonably deemed necessary by Landlord, and to submit the Premises to
prospective or actual purchasers or encumbrance holders (or, during the final
twelve months of the Term or when an uncured Default exists, to prospective
tenants), all without being deemed to have caused an eviction of Tenant and
without abatement of rent except as provided elsewhere in this Lease, and Tenant
shall be entitled to have an employee of Tenant accompany the person(s) entering
the Premises, provided Tenant makes such employee available at the time Landlord
or such other party desires to enter the Premises.
  

ARTICLE 8. SPACE PLANNING AND SUBSTITUTION
 

Landlord shall have the right, upon providing not less than 120 days prior
written notice, to move Tenant to other space of comparable size in the Building
or in the Project or in other space owned by Landlord or its affiliate(s) in the
Discovery Park project or the Sand Canyon Business Center project; provided,
however, that Landlord shall not exercise such right during the initial 60 month
Term of this Lease. The new space shall be provided with improvements of
comparable quality to those within the Premises and shall contain similar
finishes as the Premises, approximately the same rentable square footage as the
Premises (and if the rentable square footage is lower, the Basic Rent and
Tenant’s Share shall be appropriately reduced, but if the rentable square
footage is higher, neither the Basic Rent nor Tenant’s Share shall be increased)
and approximately the same number of work stations, offices, breakrooms and
reception areas as are contained in the Premises as of the date Tenant receives
Landlord’s notice of relocation. Landlord shall pay the reasonable out-of-pocket
costs to relocate and reconnect Tenant’s personal property and equipment within
the new space. Landlord shall also reimburse Tenant for such other reasonable
out-of-pocket costs that Tenant may incur in connection with the relocation.
Within 10 days following request by Landlord, Tenant shall execute an amendment
to this Lease prepared by Landlord to memorialize the relocation.
Notwithstanding the foregoing, in the event the relocation space designated by
Landlord meets the foregoing requirements but is not acceptable to Tenant, then
Tenant may, by written notice to Landlord within 5 business days following
delivery of Landlord’s relocation notice, elect to terminate this Lease by
written notice to Landlord (the "Termination Notice"); in such event, unless
Landlord revokes in writing its relocation election within three business days
thereafter (in which case the Termination Notice shall be null and void), this
Lease shall terminate 120 days following delivery of the Termination Notice.
 
 
-7-

 
 
 

ARTICLE 9. ASSIGNMENT AND SUBLETTING
 

9.1. RIGHTS OF PARTIES. Tenant shall not, directly or indirectly, assign,
sublease, transfer or encumber any interest in this Lease or allow any third
party to use any portion of the Premises (collectively or individually, a
“Transfer”) without the prior written consent of Landlord, which consent shall
not be unreasonably withheld. Tenant agrees that it is not unreasonable for
Landlord to withhold consent to a Transfer to a proposed assignee or subtenant
who is an existing tenant or occupant of the Building or Project or to a
prospective tenant with whom Landlord or Landlord’s affiliate has been actively
negotiating. Any attempted Transfer in violation of this Article shall be a
Default by Tenant and shall, at Landlord’s option, be void. Within 30 days after
receipt of executed copies of the transfer documentation and such other
information as Landlord may request, Landlord shall either: (a) consent to the
Transfer by execution of a consent agreement in a form reasonably designated by
Landlord; or (b) refuse to consent to the Transfer (in which case Landlord shall
specify the reasons for disapproval). Tenant hereby waives the provisions of
Section 1995.310 of the California Civil Code, or any similar or successor Laws,
now or hereinafter in effect, and all other remedies, including, without
limitation, any right at law or equity to terminate this Lease, on its own
behalf and, to the extent permitted under all applicable laws, on behalf of the
proposed transferee. In no event shall any Transfer release or relieve Tenant
from any obligation under this Lease, as same may be amended. Tenant shall pay
Landlord a review fee of $1,000.00 for Landlord’s review of any requested
Transfer. Tenant shall pay Landlord, as additional Rent, 50% of all rent and
other consideration for the leasehold which Tenant receives as a result of a
Transfer that is in excess of (i) the Rent payable to Landlord for the portion
of the Premises and Term covered by the Transfer, and (ii) the direct
out-of-pocket costs, as evidenced by third party invoices provided to Landlord,
incurred by Tenant to effect the Transfer, which costs shall be amortized over
the remaining Term of this Lease or, if shorter, over the term of the sublease.
For purposes herein, such Transfer costs shall include all reasonable and
customary expenses directly incurred by Tenant attributable to the Transfer,
including brokerage fees, legal fees, construction costs, and Landlord’s review
fee. Tenant is in Default, Landlord may require that all sublease payments be
made directly to Landlord, in which case Tenant shall receive a credit against
Rent in the amount of Tenant’s share of payments received by Landlord.
 

 
 
 
-8-

 
 

9.2. PERMITTED TRANSFER. Notwithstanding the foregoing, Tenant may assign this
Lease to a successor to Tenant by merger, consolidation or the purchase of
substantially all of Tenant’s assets (a “Successor”), or assign this Lease or
sublet all or a portion of the Premises to an Affiliate (defined below), without
the consent of Landlord, provided that all of the following conditions are
satisfied (a “Permitted Transfer”): (i) Tenant is not then in Default hereunder;
(ii) Tenant gives Landlord written notice prior to such Permitted Transfer
(however, if disclosure of any such transaction is restricted by securities or
other law, then Tenant shall give Landlord written notice within 10 days after
the effective date of the transfer); and (iii) the Successor entity (other than
Tenant) resulting from any merger or consolidation of Tenant or the sale of all
or substantially all of the assets of Tenant, has a net worth at the time of the
Permitted Transfer that is at least equal to the net worth of Tenant immediately
before the Permitted Transfer. “Affiliate” shall mean an entity controlled by,
controlling or under common control with Tenant.
 

9.3     APPROVED USERS. Notwithstanding anything in this Article 9 to the
contrary, Tenant shall be permitted from time to time to permit its clients or
business associates (“Approved Users”) to temporarily occupy space within the
Premises, provided that (a) Tenant does not separately demise such space and the
Approved Users utilize, in common with Tenant, one common entryway to the
Premises as well as certain shared central services, such as reception,
photocopying and the like; (b) the Approved Users shall not occupy, in the
aggregate, more than 10% of the rentable area in the Premises; (c) the Approved
Users occupy space in the Premises for the Permitted Use and for no other
purpose; (d) all Approved Users shall be clients of Tenant and shall occupy
space in the Premises only so long as Tenant is providing consulting or other
services to such Approved Users; and (e) Tenant notifies Landlord, in writing,
of the identity of any such Approved Users prior to occupancy of any portion of
the Premises by such Approved Users. If any Approved Users occupy any portion of
the Premises as described herein, it is agreed that (i) the Approved Users must
comply with all provisions of this Lease, and a default by any Approved Users
shall be deemed a Default by Tenant under this Lease; (ii) all notices required
of Landlord under this Lease shall be forwarded only to Tenant in accordance
with the terms of this Lease and in no event shall Landlord be required to send
any notices to any Approved Users; (iii) in no event shall any use or occupancy
of any portion of the Premises by any Approved User release or relieve Tenant
from any of its obligations under this Lease; (iv) the Approved User and its
employees, contractors and invitees visiting or occupying space in the Premises
shall be deemed contractors of Tenant for purposes of Tenant’s indemnification
obligations in Section 10.3; and (v) in no event shall the occupancy of any
portion of the Premises by Approved Users be deemed to create a landlord/tenant
relationship between Landlord and such Approved Users, and, in all instances,
Tenant shall be considered the sole tenant under the Lease notwithstanding the
occupancy of any portion of the Premises by the Approved Users.
 

  ARTICLE 10. INSURANCE AND INDEMNITY
 
10.1. INSURANCE. Tenant, at its sole cost and expense, shall provide and
maintain in effect the insurance described in Exhibit D. Evidence of that
insurance must be delivered to Landlord prior to the Commencement Date. Landlord
shall provide the following types of insurance, with or without deductible and
in amounts and coverages as may be reasonably determined by Landlord: (i) all
risk property insurance, subject to standard exclusions (such as, but not
limited to, earthquake and flood exclusions), covering not less than 80% of the
replacement cost of the Building and Project (the “Property Policy”), and (ii)
liability insurance in amounts of at least $2,000,000. In addition, Landlord
may, at its election, obtain insurance for such other risks as Landlord or its
mortgagees may from time to time deem appropriate in its sole discretion,
including without limitation, coverage for earthquake, flood, and commercial
general liability in the amounts in excess of the amount required above.
 

10.2. TENANT’S INDEMNITY. To the fullest extent permitted by law, but subject to
Section 10.4 below, Tenant shall defend, indemnify and hold harmless Landlord
and Landlord’s agents, employees, lenders, and affiliates, from and against any
and all claims, liabilities, damages, costs or expenses arising either before or
after the Commencement Date which arise from or are caused by Tenant’s use or
occupancy of the Premises, the Building or the Common Areas of the Project, or
from the conduct of Tenant’s business, or from any activity, work, or thing
done, permitted or suffered by Tenant or Tenant’s agents, employees, subtenants,
vendors, contractors, invitees or licensees in or about the Premises, or from
any Default in the performance of any obligation on Tenant’s part to be
performed under this Lease, or from any negligence on the part of Tenant or
Tenant’s agents, employees, subtenants, vendors, contractors, invitees or
licensees in or about the Premises, the Building or the Common Areas of the
Project. Landlord may, at its option, require Tenant to assume Landlord’s
defense in any action covered by this Section 10.2 through counsel reasonably
satisfactory to Landlord. Notwithstanding the foregoing, Tenant shall not be
obligated to indemnify Landlord against (and Landlord shall reimburse Tenant
for) any liability or expense to the extent it is ultimately determined that the
same was caused by the negligence or willful misconduct of Landlord, its agents,
contractors or employees.
  

10.3. LANDLORD’S NONLIABILITY. Landlord shall not be liable to Tenant, its
employees, agents and invitees, and Tenant hereby waives all claims against
Landlord, its employees and agents for loss of or damage to any property, or any
injury to any person, resulting from any condition including, but not limited
to, acts or omissions (criminal or otherwise) of third parties and/or other
tenants of the Project, or their agents, employees or invitees, fire, explosion,
falling plaster, steam, gas, electricity, water or rain which may leak or flow
from or into any part of the Premises or from the breakage, leakage, obstruction
or other defects of the pipes, sprinklers, wires, appliances, plumbing, air
conditioning, electrical works or other fixtures in the Building, whether the
damage or injury results from conditions arising in the Premises or in other
portions of the Building, except (but subject to Section 10.4 below) to the
extent resulting from the negligence of Landlord or willful misconduct, its
agents, contractors or employees. Notwithstanding anything to the contrary
contained in this Lease, in no event shall Landlord be liable for Tenant’s loss
or interruption of business or income (including without limitation, Tenant’s
consequential damages, lost profits or opportunity costs), or for interference
with light or other similar intangible interests.
 

 
-9-

 
 
 

10.4. WAIVER OF SUBROGATION. Landlord and Tenant each hereby waives all rights
of recovery against the other on account of loss and damage occasioned to the
property of such waiving party to the extent that the waiving party is entitled
to proceeds for such loss and damage under any property insurance policies
carried or otherwise required to be carried by this Lease or would have been
entitled to proceeds had such party carried full replacement cost insurance
coverage. By this waiver it is the intent of the parties that neither Landlord
nor Tenant shall be liable to each other or any insurance company (by way of
subrogation or otherwise) insuring the other party for any loss or damage
insured against or required to be insured against under any “all-risk” property
insurance policies required by this Article, even though such loss or damage
might be occasioned by the negligence of such party, its agents, employees,
contractors, guests or invitees.
 

ARTICLE 11. DAMAGE OR DESTRUCTION
  

11.1.      RESTORATION.
 

(a) If the Building of which the Premises are a part is damaged as the result of
an event of casualty, then subject to the provisions below, Landlord shall
repair that damage as soon as reasonably possible unless Landlord reasonably
determines that: (i) the Premises have been materially damaged and there is less
than 1 year of the Term remaining on the date of the casualty; (ii) any
Mortgagee (defined in Section 13.1) requires that the insurance proceeds be
applied to the payment of the mortgage debt; or (iii) proceeds necessary to pay
the full cost of the repair (excluding deductibles) are not available from
Landlord’s insurance, including without limitation earthquake insurance. Should
Landlord elect not to repair the damage for one of the preceding reasons,
Landlord shall so notify Tenant in the “Casualty Notice” (as defined below), and
this Lease shall terminate as of the date of delivery of that notice.
 

(b) As soon as reasonably practicable following the casualty event but not later
than 60 days thereafter, Landlord shall notify Tenant in writing (“Casualty
Notice”) of Landlord’s election, if applicable, to terminate this Lease. If this
Lease is not so terminated, the Casualty Notice shall set forth the anticipated
period for repairing the casualty damage. If the anticipated repair period
exceeds 270 days and if the damage is so extensive as to reasonably prevent
Tenant’s substantial use and enjoyment of the Premises, then either party may
elect to terminate this Lease by written notice to the other within 10 days
following delivery of the Casualty Notice; provided, however, that Landlord
shall not have the right to so terminate this Lease unless it also terminates
the leases of all other tenants similarly affected by the Casualty. In addition,
if, during the last 6 months of the term of the Lease or any extension thereof,
twenty percent (20%) or more of the Premises is damaged or destroyed, or if any
damage or destruction would take more than 60 days to repair, Tenant shall have
the right to terminate the Lease as of the date of such damage or destruction by
written notice to Landlord, given within ten (10) business days after Tenant’s
receipt of the Casualty Notice.
 

(c) In the event that neither Landlord nor Tenant terminates this Lease pursuant
to Section 11.1(b), Landlord shall repair all material damage to the Premises or
the Building as soon as reasonably possible and this Lease shall continue in
effect for the remainder of the Term. Upon notice from Landlord, Tenant shall
assign or endorse over to Landlord (or to any party designated by Landlord) all
property insurance proceeds payable to Tenant under Tenant’s insurance with
respect to any Alterations. Within 15 days of demand, Tenant shall also pay
Landlord for any additional excess costs that are determined during the
performance of the repairs to such Alterations.
 

(d) From and after the casualty event, the rental to be paid under this Lease
shall be abated in the same proportion that the Floor Area of the Premises that
is rendered unusable by the damage from time to time bears to the total Floor
Area of the Premises.
 

(e) Notwithstanding the provisions of subsections (a), (b) and (c) of this
Section 11.1, but subject to Section 10.4, Tenant shall not be entitled to
rental abatement or termination rights, if the damage is due to the gross
negligence or willful misconduct of Tenant or its employees, subtenants,
contractors, invitees or representatives.
 
11.2. LEASE GOVERNS. Tenant and Landlord agree that the provisions of this
Lease, including without limitation Section 11.1, shall govern any damage or
destruction and shall accordingly supersede any contrary statute or rule of law.
  

ARTICLE 12. EMINENT DOMAIN
 

Either party may terminate this Lease if any material part of the Premises is
taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”). Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Project which would have a material adverse effect on Landlord’s
ability to profitably operate the remainder of the Building. The termination
shall be effective as of the effective date of any order granting possession to,
or vesting legal title in, the condemning authority. All compensation awarded
for a Taking shall be the property of Landlord. Tenant agrees that the
provisions of this Lease shall govern any Taking and shall accordingly supersede
any contrary statute or rule of law.
 
 
 
-10-

 
 
ARTICLE 13. SUBORDINATION; ESTOPPEL CERTIFICATE
 

13.1. SUBORDINATION. Tenant accepts this Lease subject and subordinate to any
mortgage(s), deed(s) of trust, ground lease(s) or other lien(s) now or
subsequently arising upon the Premises, the Building or the Project, and to
renewals, modifications, refinancings and extensions thereof (collectively
referred to as a “Mortgage”). The party having the benefit of a Mortgage shall
be referred to as a “Mortgagee.” This clause shall be self-operative, but upon
request from a Mortgagee, Tenant shall execute a commercially reasonable
subordination and attornment agreement in favor of the Mortgagee, provided such
agreement provides a non-disturbance covenant benefitting Tenant. Alternatively,
a Mortgagee shall have the right at any time to subordinate its Mortgage to this
Lease. Upon request, Tenant, without charge, shall attorn to any successor to
Landlord’s interest in this Lease in the event of a foreclosure of any mortgage.
Tenant agrees that any purchaser at a foreclosure sale or lender taking title
under a deed in lieu of foreclosure shall not be responsible for any act or
omission of a prior landlord unless the same relates to a default of a
continuing nature, shall not be subject to any offsets or defenses Tenant may
have against a prior landlord unless the same relates to a default of a
continuing nature, and shall not be liable for the return of the Security
Deposit not actually recovered by such purchaser nor bound by any rent paid in
advance of the calendar month in which the transfer of title occurred; provided
that the foregoing shall not release the applicable prior landlord from any
liability for those obligations. Tenant acknowledges that Landlord’s Mortgagees
and their successors-in-interest are intended third party beneficiaries of this
Section 13.1.
  

13.2. ESTOPPEL CERTIFICATE. Tenant shall, within 10 business days after receipt
of a written request from Landlord, execute and deliver a commercially
reasonable estoppel certificate in favor of those parties as are reasonably
requested by Landlord (including a Mortgagee or a prospective purchaser of the
Building or the Project). Landlord shall, within 10 business days after receipt
of a written request from Tenant, execute and deliver a commercially reasonable
estoppel certificate in favor of those parties as are reasonably requested by
Tenant.
 
13.3.     LANDLORD CONSENT AND WAIVER. Landlord shall, within 10 business days
after receipt of a written request from Tenant, execute and deliver a landlord
lien waiver and consent in the form of Exhibit I hereto in favor of those
parties as are reasonably requested by Tenant (including a lender to Tenant).
 

ARTICLE 14. DEFAULTS AND REMEDIES
 

14.1. TENANT’S DEFAULTS. The occurrence of any one or more of the following
events shall constitute a “Default” by Tenant:
 

(a) The failure by Tenant to make any payment of Rent required to be made by
Tenant, as and when due, where the failure continues for a period of 5 business
days after written notice from Landlord to Tenant. The term “Rent” as used in
this Lease shall be deemed to mean the Basic Rent and all other sums required to
be paid by Tenant to Landlord pursuant to the terms of this Lease.
 
(b) The failure by Tenant to timely deliver the documents required by the
provisions of Section 13.1, 13.2 and/or 22.2 of this Lease, where the failure
continues for a period of 5 business days after written notice from Landlord.
  

(c) Except where a specific time period is otherwise set forth for Tenant’s
performance in this Lease (in which event the failure to perform by Tenant
within such time period shall be a Default), the failure or inability by Tenant
to observe or perform any of the covenants or provisions of this Lease to be
observed or performed by Tenant, other than as specified in any other subsection
of this Section 14.1, where the failure continues for a period of 30 days after
written notice from Landlord to Tenant. However, if the nature of the failure is
such that more than 30 days are reasonably required for its cure, then Tenant
shall not be deemed to be in Default if Tenant commences the cure within 30
days, and thereafter diligently pursues the cure to completion.
  

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law, and Landlord shall not be required to give any
additional notice under California Code of Civil Procedure Section 1161, or any
successor statute, in order to be entitled to commence an unlawful detainer
proceeding.
 
 
 
-11-

 
 


14.2.     LANDLORD’S REMEDIES.
 

(a) Upon the occurrence of any Default by Tenant, then in addition to any other
remedies available to Landlord, Landlord may exercise the following remedies:
 

(i) Landlord may terminate Tenant’s right to possession of the Premises by any
lawful means, in which case this Lease shall terminate and Tenant shall
immediately surrender possession of the Premises to Landlord. Such termination
shall not affect any accrued obligations of Tenant under this Lease. Upon
termination, Landlord shall have the right to reenter the Premises and remove
all persons and property. Landlord shall also be entitled to recover from
Tenant:
  

(1)     The worth at the time of award of the unpaid Rent which had been earned
at the time of termination;
 
(2) The worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such loss that Tenant proves could have been reasonably avoided;
 
(3) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such loss
that Tenant proves could be reasonably avoided; 


(4) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to

result from Tenant’s default, including, but not limited to, the cost of
recovering possession of the Premises, commissions and other expenses of
reletting, including necessary repair, renovation, improvement and alteration of
the Premises for a new tenant, reasonable attorneys’ fees, and any other
reasonable costs; and
 
 
-12-

 
 
 
(5) At Landlord’s election, all other amounts in addition to or in lieu of the
foregoing as may be permitted by law. Any sum, other than Basic Rent, shall be
computed on the basis of the average monthly amount accruing during the 24 month
period immediately prior to Default, except that if it becomes necessary to
compute such rental before the 24 month period has occurred, then the
computation shall be on the basis of the average monthly amount during the
shorter period. As used in subparagraphs (1) and (2) above, the “worth at the
time of award” shall be computed by allowing interest at the rate of 10% per
annum. As used in subparagraph (3) above, the “worth at the time of award” shall
be computed by discounting the amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of award plus 1%.
 

(ii) Employ the remedy described in California Civil Code § 1951.4 (Landlord may
continue this Lease in effect after Tenant’s breach and abandonment and recover
Rent as it becomes due, if Tenant has the right to sublet or assign, subject
only to reasonable limitations).
 

(b) The various rights and remedies reserved to Landlord in this Lease or
otherwise shall be cumulative and, except as otherwise provided by California
law, Landlord may pursue any or all of its rights and remedies at the same time.
No delay or omission of Landlord to exercise any right or remedy shall be
construed as a waiver of the right or remedy or of any breach or Default by
Tenant. The acceptance by Landlord of rent shall not be a (i) waiver of any
preceding breach or Default by Tenant of any provision of this Lease, other than
the failure of Tenant to pay the particular rent accepted, regardless of
Landlord’s knowledge of the preceding breach or Default at the time of
acceptance of rent, or (ii) a waiver of Landlord’s right to exercise any remedy
available to Landlord by virtue of the breach or Default. No payment by Tenant
or receipt by Landlord of a lesser amount than the rent required by this Lease
shall be deemed to be other than a partial payment on account of the earliest
due stipulated rent, nor shall any endorsement or statement on any check or
letter be deemed an accord and satisfaction and Landlord shall accept the check
or payment without prejudice to Landlord’s right to recover the balance of the
rent or pursue any other remedy available to it. Tenant hereby waives any right
of redemption or relief from forfeiture under California Code of Civil Procedure
Section 1174 or 1179, or under any successor statute, in the event this Lease is
terminated by reason of any Default by Tenant. No act or thing done by Landlord
or Landlord’s agents during the Term shall be deemed an acceptance of a
surrender of the Premises, and no agreement to accept a surrender shall be valid
unless in writing and signed by Landlord.
 
14.3. LATE PAYMENTS. Any Rent due under this Lease that is not paid to Landlord
within 5 days of the date when due shall bear interest at the maximum rate
permitted by law (not to exceed 10% per annum) from the date due until fully
paid and if any Rent due from Tenant shall not be received by Landlord or
Landlord’s designee within 5 days after the date due, then Tenant shall pay to
Landlord, in addition to the interest, a late charge for each delinquent payment
equal to the greater of (i) 5% of that delinquent payment or (ii) $100.00;
provided, however, that Landlord shall provide Tenant with one 5 day grace
notice each calendar year prior to imposition of a late charge.
 

14.4. DEFAULT BY LANDLORD. Landlord shall not be deemed to be in default in the
performance of any obligation under this Lease unless and until it has failed to
perform the obligation within 30 days after written notice by Tenant to Landlord
specifying in reasonable detail the nature and extent of the failure; provided,
however, that (i) in the event of an emergency involving either imminent danger
of damage to Tenant’s property or to the health or safety of persons on site,
then the foregoing 30-day period for Landlord’s performance shall be revised to
7 days, and (ii) if the nature of Landlord’s obligation is such that more than
30 days are required for its performance (or more than 7 days are required in
the event of an emergency), then Landlord shall not be deemed to be in default
if it commences performance within the 30 day or 7 day periods, as applicable,
and thereafter diligently pursues the cure to completion.
 

14.5. EXPENSES AND LEGAL FEES. Should either Landlord or Tenant bring any action
in connection with this Lease, the prevailing party shall be entitled to recover
as a part of the action its reasonable attorneys’ fees, and all other reasonable
costs. The prevailing party for the purpose of this paragraph shall be
determined by the trier of the facts.
 

14.6.     WAIVER OF JURY TRIAL/JUDICIAL REFERENCE.
 

(a) LANDLORD AND TENANT EACH ACKNOWLEDGES THAT IT IS AWARE OF AND HAS HAD THE
ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHT TO TRIAL BY JURY, AND
EACH PARTY DOES HEREBY EXPRESSLY AND KNOWINGLY WAIVE AND RELEASE ALL SUCH RIGHTS
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER
PARTY HERETO AGAINST THE OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, OR SUBSIDIARY OR AFFILIATED ENTITIES) ON ANY MATTERS
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, TENANT’S USE
OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM OF INJURY OR DAMAGE.
 

(b) In the event that the jury waiver provisions of Section 14.6(a) are not
enforceable under California law, then, unless otherwise agreed to by the
parties, the provisions of this Section 14.6(b) shall apply. Landlord and Tenant
agree that any disputes arising in connection with this Lease (including but not
limited to a determination of any and all of the issues in such dispute, whether
of fact or of law) shall be resolved (and a decision shall be rendered) by way
of a general reference as provided for in Part 2, Title 8, Chapter 6 (§§ 638 et.
seq.) of the California Code of Civil Procedure, or any successor California
statute governing resolution of disputes by a court appointed referee. Nothing
within this Section 14.6 shall apply to an unlawful detainer action.
  

14.7. SATISFACTION OF JUDGMENT. The obligations of Landlord do not constitute
the personal obligations of the individual partners, trustees, directors,
officers, members or shareholders of Landlord or its constituent partners or
members. Should Tenant recover a money judgment against Landlord, such judgment
shall be satisfied only from the interest of Landlord in the Project and out of
the rent or other income from such property receivable by Landlord, and no
action for any deficiency may be sought or obtained by Tenant.
 

 
-13-

 
 


ARTICLE 15. END OF TERM
 

15.1. HOLDING OVER. If Tenant holds over for any period after the Expiration
Date (or earlier termination of the Term), such tenancy shall constitute a
tenancy at sufferance only and possession shall be subject to all of the terms
of this Lease, except that the monthly rental shall be 150% of the total monthly
rental for the month immediately preceding the date of termination, calculated
on a per diem basis. The acceptance by Landlord of monthly hold-over rental in a
lesser amount shall not constitute a waiver of Landlord’s right to recover the
full amount due unless otherwise agreed in writing by Landlord. If Tenant fails
to surrender the Premises within 15 days following the expiration of this Lease
despite demand to do so by Landlord, Tenant shall indemnify and hold Landlord
harmless from all loss or liability, including without limitation, any claims
made by any succeeding tenant relating to such failure to surrender. The
foregoing provisions of this Section 15.1 are in addition to and do not affect
Landlord’s right of re-entry or any other rights of Landlord under this Lease or
at law.
 
15.2. SURRENDER OF PREMISES; REMOVAL OF PROPERTY. Upon the Expiration Date or
upon any earlier termination of this Lease, Tenant shall quit and surrender
possession of the Premises to Landlord in as good order, condition and repair as
when received or as hereafter may be improved by Landlord or Tenant, reasonable
wear and tear and repairs which are Landlord’s obligation excepted, and shall
remove or fund to Landlord the cost of removing all wallpapering, voice and/or
data transmission cabling installed by or for Tenant and Required Removables,
together with all personal property and debris, and shall perform all work
required under Section 7.3 of this Lease. If Tenant shall fail to comply with
the provisions of this Section 15.2, Landlord may effect the removal and/or make
any repairs, and the cost to Landlord shall be additional rent payable by Tenant
upon demand.
 

ARTICLE 16. PAYMENTS AND NOTICES
 

All sums payable by Tenant to Landlord shall be paid, without deduction or
offset, in lawful money of the United States to Landlord at its address set
forth in Item 12 of the Basic Lease Provisions, or at any other place as
Landlord may designate in writing. Unless this Lease expressly provides
otherwise, all payments shall be due and payable within 5 days after demand. All
payments requiring proration shall be prorated on the basis of the number of
days in the pertinent calendar month or year, as applicable. Any notice,
election, demand, consent, approval or other communication to be given or other
document to be delivered by either party to the other may be delivered to the
other party, at the address set forth in Item 12 of the Basic Lease Provisions,
by personal service or by any courier or “overnight” express mailing service.
Either party may, by written notice to the other, served in the manner provided
in this Article, designate a different address. The refusal to accept delivery
of a notice, or the inability to deliver the notice (whether due to a change of
address for which notice was not duly given or other good reason), shall be
deemed delivery and receipt of the notice as of the date of attempted delivery.
If more than one person or entity is named as Tenant under this Lease, service
of any notice upon any one of them shall be deemed as service upon all of them.
 

ARTICLE 17. RULES AND REGULATIONS
 

Tenant agrees to comply with the Rules and Regulations attached as Exhibit E,
and any reasonable and nondiscriminatory amendments, modifications and/or
additions as may be adopted and published by written notice to tenants by
Landlord from time to time, provided such rules and regulations adopted by
Landlord after the date of this Lease shall not impose any additional
unreasonable burdens or additional unreasonable liabilities on Tenant.
 
ARTICLE 18. BROKER’S COMMISSION
 

The parties recognize as the broker(s) who negotiated this Lease the firm(s)
whose name(s) is (are) stated in Item 10 of the Basic Lease Provisions, and
agree that Landlord shall be responsible for the payment of brokerage
commissions to those broker(s). Tenant agrees to indemnify and hold Landlord
harmless from any cost, expense or liability (including reasonable attorneys’
fees) for any compensation, commissions or charges claimed by any other real
estate broker or agent employed or claiming to represent or to have been
employed by Tenant in connection with the negotiation of this Lease.
  

ARTICLE 19. TRANSFER OF LANDLORD’S INTEREST
 

Landlord shall have the right to transfer and assign, in whole or in part, all
of its ownership interest, rights and obligations in the Building, Project or
Lease, including the Security Deposit, and upon transfer Landlord shall be
released from any further obligations hereunder, and Tenant agrees to look
solely to the successor in interest of Landlord for the performance of such
obligations and the return of any Security Deposit, and further provided that
any successor pursuant to a voluntary, third party transfer (but not as part of
an involuntary transfer resulting from a foreclosure or deed in lieu thereof)
shall have assumed Landlord’s obligations under this Lease either by contractual
obligation, assumption agreement or by operation of law.
 

ARTICLE 20. INTERPRETATION
 

20.1. JOINT AND SEVERAL LIABILITY. If more than one person or entity is named as
Tenant, the obligations imposed upon each shall be joint and several and the act
of or notice from, or notice or refund to, or the signature of, any one or more
of them shall be binding on all of them with respect to the tenancy of this
Lease, including, but not limited to, any renewal, extension, termination or
modification of this Lease.
 
 
 
-14-

 
 
 
20.2. SUCCESSORS. Subject to Sections 13.1 and 22.3 and to Articles 9 and 19 of
this Lease, all rights and liabilities given to or imposed upon Landlord and
Tenant shall extend to and bind their respective heirs, executors,
administrators, successors and assigns.
 
20.3. TIME OF ESSENCE. Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.
 
20.4. CONTROLLING LAW. This Lease shall be governed by and interpreted in
accordance with the laws of the State of California.
 
20.5. SEVERABILITY. If any term or provision of this Lease, the deletion of
which would not adversely affect the receipt of any material benefit by either
party or the deletion of which is consented to by the party adversely affected,
shall be held invalid or unenforceable to any extent, the remainder of this
Lease shall not be affected and each term and provision of this Lease shall be
valid and enforceable to the fullest extent permitted by law.
 
20.6. WAIVER. One or more waivers by Landlord or Tenant of any breach of any
term, covenant or condition contained in this Lease shall not be a waiver of any
subsequent breach of the same or any other term, covenant or condition. Consent
to any act by one of the parties shall not be deemed to render unnecessary the
obtaining of that party’s consent to any subsequent act. No breach of this Lease
shall be deemed to have been waived unless the waiver is in a writing signed by
the waiving party.
 
20.7. INABILITY TO PERFORM. In the event that either party shall be delayed or
hindered in or prevented from the performance of any work or in performing any
act required under this Lease by reason of any cause beyond the reasonable
control of that party, then the performance of the work or the doing of the act
shall be excused for the period of the delay and the time for performance shall
be extended for a period equivalent to the period of the delay. The provisions
of this Section 20.7 shall not operate to excuse Tenant from the prompt payment
of Rent.
 
20.8. ENTIRE AGREEMENT. This Lease constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings related to the
Premises. This Lease may be modified only by a written agreement signed by
Landlord and Tenant.
 
20.9. QUIET ENJOYMENT. Upon the observance and performance of all the covenants,
terms and conditions on Tenant’s part to be observed and performed, and subject
to the other provisions of this Lease, Tenant shall have the right of quiet
enjoyment and use of the Premises for the Term without hindrance or interruption
by Landlord or any other person claiming by or through Landlord.
 
20.10.   SURVIVAL. All covenants of Landlord or Tenant which reasonably would be
intended to survive the expiration or sooner termination of this Lease,
including without limitation any warranty or indemnity hereunder, shall so
survive and continue to be binding upon and inure to the benefit of the
respective parties and their successors and assigns.
 
ARTICLE 21. EXECUTION
 
21.1. COUNTERPARTS; DIGITAL SIGNATURES. This Lease may be executed in one or
more counterparts, each of which shall constitute an original and all of which
shall be one and the same agreement. The parties agree to accept a digital image
(including but not limited to an image in the form of a PDF, JPEG, GIF file, or
other e-signature) of this Lease, if applicable, reflecting the execution of one
or both of the parties, as a true and correct original.
 
21.2. CORPORATE AND PARTNERSHIP AUTHORITY. Each individual executing this Lease
represents and warrants to Landlord, without personal liability, that such
individual executing this Lease on behalf of Tenant is authorized to do so on
behalf of Tenant.
 

21.3. EXECUTION OF LEASE; NO OPTION OR OFFER. The submission of this Lease to
Tenant shall be for examination purposes only, and shall not constitute an offer
to or option for Tenant to lease the Premises. Execution of this Lease by Tenant
and its return to Landlord shall not be binding upon Landlord, notwithstanding
any time interval, until Landlord has in fact executed and delivered this Lease
to Tenant, it being intended that this Lease shall only become effective upon
execution by Landlord and delivery of a fully executed counterpart to Tenant.
 

21.4. BROKER DISCLOSURE. By the execution of this Lease, each of Landlord and
Tenant hereby acknowledge and confirm (a) receipt of a copy of a Disclosure
Regarding Real Estate Agency Relationship conforming to the requirements of
California Civil Code 2079.16, and (b) the agency relationships specified in
Item 10 of the Basic Lease Provisions, which acknowledgement and confirmation is
expressly made for the benefit of Tenant’s Broker identified in Item 10 of the
Basic Lease Provisions. If there is no Tenant’s Broker so identified in Item 10
of the Basic Lease Provisions, then such acknowledgement and confirmation is
expressly made for the benefit of Landlord’s Broker. By the execution of this
Lease, Landlord and Tenant are executing the confirmation of the agency
relationships set forth in Item 10 of the Basic Lease Provisions.
 

ARTICLE 22. MISCELLANEOUS
 
22.1. NONDISCLOSURE OF LEASE TERMS. Except to the extent disclosure is required
by law, Tenant shall keep the content of this Lease and any related documents
confidential and shall not disclose such confidential information to any person
or entity other than Tenant’s financial, legal and space-planning consultants,
provided, however, that Tenant may disclose the terms to prospective subtenants
or assignees under this Lease or pursuant to legal requirement.
 
 
 
-15-

 
 
22.2. TENANT’S FINANCIAL STATEMENTS. The application, financial statements and
tax returns, if any, submitted and certified to by Tenant as an accurate
representation of its financial condition have been prepared, certified and
submitted to Landlord as an inducement and consideration to Landlord to enter
into this Lease. Tenant shall during the Term furnish Landlord with current
annual financial statements accurately reflecting Tenant’s financial condition
upon written request from Landlord within 10 days following Landlord’s request
(not more than once per year); provided, however, that so long as Tenant is a
publicly traded corporation on a nationally recognized stock exchange, the
foregoing obligation to deliver the statements shall be waived.
 

22.3. MORTGAGEE PROTECTION. No act or failure to act on the part of Landlord
which would otherwise entitle Tenant to be relieved of its obligations hereunder
or to terminate this Lease shall result in such a release or termination unless
(a) Tenant has given notice by registered or certified mail to any Mortgagee of
a Mortgage covering the Building whose address has been furnished to Tenant and
(b) such Mortgagee is afforded a reasonable opportunity to cure the default by
Landlord. Tenant shall comply with any written directions by any Mortgagee to
pay Rent due hereunder directly to such Mortgagee without determining whether a
default exists under such Mortgagee’s Mortgage.
 
22.4. SDN LIST. Tenant hereby represents and warrants that, to the actual
knowledge of the corporate officers of Tenant on the date of this Lease, neither
Tenant nor any officer, director, employee, partner, member or other principal
of Tenant (collectively, “Tenant Parties”) is listed as a Specially Designated
National and Blocked Person (“SDN”) on the list of such persons and entities
issued by the U.S. Treasury Office of Foreign Assets Control (OFAC).
 
LANDLORD:
 
THE IRVINE COMPANY LLC,
a Delaware limited liability company
 
 
 
By /s/ Steven M. Case

     Steven M. Case
     Executive Vice President
     Office Properties
 
 
 
By /s/ Holly McManus
    Holly McManus
    Vice President, Office Properties
    Office Properties
TENANT:
 
AUTOWEB, INC,
a Delaware corporation
 
 
 
By /s/ Daniel R. Ingle
 
Printed Name Daniel R. Ingle
 
Title EVP, Chief Operating Officer 
 
 
 
 
By /s/ Glenn E. Fuller
 
Printed Name Glenn E. Fuller
 
Title EVP, Chief Legal Officer and Secretary
 

 
 
 
 
 
-16-

 
 
[irvinecompany.jpg]


6410 Oak Canyon, Suite 250


 
[ex10-1.jpg]
 
 
 
 
 
Exhibit A
 
 
 
 
 



 
-17-

 
 
EXHIBIT B
 

OPERATING EXPENSES
 (Net)
 
(a) From and after the Commencement Date, Tenant shall pay to Landlord, as
additional rent, Tenant’s Share of all Operating Expenses, as defined in Section
(f) below, incurred by Landlord in the operation of the Building and the
Project. The term “Tenant’s Share” means that portion of any Operating Expenses
determined by multiplying the cost of such item by a fraction, the numerator of
which is the Floor Area of Premises and the denominator of which is the total
rentable square footage, as reasonably determined from time to time by Landlord,
of (i) the Building, for expenses reasonably and equitably determined by
Landlord to benefit or relate substantially to the Building rather than the
entire Project, and (ii) all or some of the buildings in the Project, for
expenses reasonably and equitably determined by Landlord to benefit or relate
substantially to all or some of the buildings in the Project rather than any
specific building. Landlord reserves the right to allocate to the entire Project
any Operating Expenses which may benefit or substantially relate to a particular
building within the Project in order to maintain greater consistency of
Operating Expenses among buildings within the Project. In the event that
Landlord determines that the Premises or the Building incur a non-proportional
benefit from any expense, or is the non-proportional cause of any such expense,
Landlord may allocate a greater percentage of such Operating Expense to the
Premises or the Building. In the event that any management and/or overhead fee
payable or imposed by Landlord for the management of Tenant’s Premises is
calculated as a percentage of the rent payable by Tenant and other tenants of
Landlord, then the full amount of such management and/or overhead fee which is
attributable to the rent paid by Tenant shall be additional rent payable by
Tenant, in full, provided, however, that Landlord may elect to include such full
amount as part of Tenant’s Share of Operating Expenses.
 

(b) Commencing prior to the start of the first full “Expense Recovery Period” of
the Lease (as defined in Item 7 of the Basic Lease Provisions), and prior to the
start of each full or partial Expense Recovery Period thereafter, Landlord shall
give Tenant a written estimate of the amount of Tenant’s Share of Operating
Expenses for the applicable Expense Recovery Period. Tenant shall pay the
estimated amounts to Landlord in equal monthly installments, in advance,
concurrently with payments of Basic Rent. If Landlord has not furnished its
written estimate for any Expense Recovery Period by the time set forth above,
Tenant shall continue to pay monthly the estimated Tenant’s Share of Operating
Expenses in effect during the prior Expense Recovery Period; provided that when
the new estimate is delivered to Tenant, Tenant shall, at the next monthly
payment date, pay any accrued estimated Tenant’s Share of Operating Expenses
based upon the new estimate. Landlord may from time to time change the Expense
Recovery Period to reflect a calendar year or a new fiscal year of Landlord, as
applicable, in which event Tenant’s Share of Operating Expenses shall be
equitably prorated for any partial year.
  

(c) Within 180 days after the end of each Expense Recovery Period, Landlord
shall furnish to Tenant a statement (a “Reconciliation Statement”) showing in
reasonable detail the actual or prorated Tenant’s Share of Operating Expenses
incurred by Landlord during such Expense Recovery Period, and the parties shall
within 30 days thereafter make any payment or allowance necessary to adjust
Tenant’s estimated payments of Tenant’s Share of Operating Expenses, if any, to
the actual Tenant’s Share of Operating Expenses as shown by the Reconciliation
Statement. Any delay or failure by Landlord in delivering any Reconciliation
Statement shall not constitute a waiver of Landlord’s right to require Tenant to
pay Tenant’s Share of Operating Expenses pursuant hereto. Any amount due Tenant
shall be credited against installments next coming due under this Exhibit B, and
any deficiency shall be paid by Tenant together with the next installment.
Should Tenant fail to object in writing to Landlord’s determination of Tenant’s
Share of Operating Expenses, or fail to give written notice of its intent to
audit Landlord’s Operating Expenses pursuant to the provisions of this Exhibit
B, within 180 days following delivery of Landlord’s Reconciliation Statement,
Landlord’s determination of Tenant’s Share of Operating Expenses for the
applicable Expense Recovery Period shall be conclusive and binding on Tenant for
all purposes and any future claims by Tenant to the contrary shall be barred.
 

Provided no Default has occurred and is continuing, Tenant shall have the right
to cause a certified public accountant, engaged on a non-contingency fee basis,
to audit Operating Expenses by inspecting Landlord's general ledger of expenses
not more than once during any Expense Recovery Period. However, to the extent
that insurance premiums or any other component of Operating Expenses is
determined by Landlord on the basis of an internal allocation of costs utilizing
information Landlord in good faith deems proprietary, such expense component
shall not be subject to audit so long as it does not exceed the amount per
square foot typically imposed by landlords of other first class office projects
in Orange County, California. Tenant shall give notice to Landlord of Tenant's
intent to audit within 180 days after Tenant's receipt of Landlord's expense
statement which sets forth Landlord's actual Operating Expenses. Such audit
shall be conducted at a mutually agreeable time during normal business hours at
the office of Landlord or its management agent where such accounts are
maintained. If Tenant's audit determines that actual Operating Expenses have
been overstated by more than five percent (5%), then subject to Landlord's right
to review and/or contest the audit results, Landlord shall reimburse Tenant for
the reasonable out-of-pocket costs of such audit. Tenant's rent shall be
appropriately adjusted to reflect any overstatement in Operating Expenses. All
of the information obtained by Tenant and/or its auditor in connection with such
audit, as well as any compromise, settlement, or adjustment reached between
Landlord and Tenant as a result thereof, shall be held in strict confidence and,
except as may be required pursuant to litigation, shall not be disclosed to any
third party, directly or indirectly, by Tenant or its auditor or any of their
officers, agents or employe es. Landlord may require Tenant's auditor to execute
a separate commercially reasonable confidentiality agreement affirming the
foregoing as a condition precedent to any audit. In the event of a violation of
this confidentiality covenant in connection with any audit, then in addition to
any other legal or equitable remedy available to Landlord, Tenant shall forfeit
its right to any reconciliation or cost reimbursement payment from Landlord due
to said audit (and any such payment theretofore made by Landlord shall be
promptly returned by Tenant), and Tenant shall have no further audit rights
under this Lease. Notwithstanding the foregoing, Tenant shall have no right of
audit with respect to any Expense Recovery Period unless the total Operating
Expenses per square foot for such Expense Recovery Period, as set forth in
Landlord's annual expense reconciliation, exceed the total Operating Expenses
per square foot during such Expense Recovery Period, as increased by the
percentage change in the United States Department of Labor, Bureau of Labor
Statistics, Consumer Price Index for all Urban Consumers, Los Angeles -
Riverside - Orange County Area Average, all items (1982- 84 = 100) (the
"Index"), which change in the Index shall be measured by comparing the Index
published for January of the initial Expense Recovery Period during the Term
with the Index published for January of the applicable Expense Recovery Period.
 





 
-18-

 
 

(d) Even though this Lease has terminated and the Tenant has vacated the
Premises, when the final determination is made of Tenant’s Share of Operating
Expenses for the Expense Recovery Period in which this Lease terminates, Tenant
shall within 30 days of written notice pay the entire increase over the
estimated Tenant’s Share of Operating Expenses already paid. Conversely, any
overpayment by Tenant shall be rebated by Landlord to Tenant not later than 30
days after such final determination. However, in lieu thereof, Landlord may
deliver a reasonable estimate of the anticipated reconciliation amount to Tenant
prior to the Expiration Date of the Term, in which event the appropriate party
shall fund the amount by the Expiration Date.
 

(e) If, at any time during any Expense Recovery Period, any one or more of the
Operating Expenses are increased to a rate(s) or amount(s) in excess of the
rate(s) or amount(s) used in calculating the estimated Tenant’s Share of
Operating Expenses for the year, then the estimate of Tenant’s Share of
Operating Expenses may be increased by written notice from Landlord for the
month in which such rate(s) or amount(s) becomes effective and for all
succeeding months by an amount equal to the estimated amount of Tenant’s Share
of the increase. Landlord shall give Tenant written notice of the amount or
estimated amount of the increase, the month in which the increase will become
effective, Tenant’s Share thereof and the months for which the payments are due.
Tenant shall pay the increase to Landlord as part of the Tenant’s monthly
payments of estimated expenses as provided in paragraph (b) above, commencing
with the month in which effective.
 

(f) The term “Operating Expenses” shall mean and include all Project Costs, as
defined in Section (g) below, and Property Taxes, as defined in Section (h)
below.
 

(g) The term “Project Costs” shall mean all expenses of operation, management,
repair, replacement and maintenance of the Building and the Project, including
without limitation all appurtenant Common Areas (as defined in Section 6.2 of
the Lease), and shall include the following charges by way of illustration but
not limitation: water and sewer charges; insurance premiums, commercially
reasonable deductibles, or reasonable premium equivalents or deductible
equivalents should Landlord elect to self insure any risk that Landlord is
authorized to insure hereunder; license, permit, and inspection fees; light;
power; window washing; trash pickup; janitorial services to any interior Common
Areas; heating, ventilating and air conditioning; supplies; materials;
equipment; tools; reasonable fees for consulting services; access
control/security costs, inclusive of the reasonable cost of improvements made to
enhance access control systems and procedures; establishment of reasonable
reserves for replacement of the roof of the Building (provided that the
applicable reserve shall be utilized in full before additional Project Costs are
charged for the replacement and/or repair of the roof); costs incurred in
connection with compliance with any laws enacted after the date of this Lease or
changes in existing laws applicable to the Building or the Project; the cost of
any capital improvements or replacements to the extent of the amortized amount
thereof over the useful life of such capital improvements or replacements (or,
if such capital improvements or replacements are anticipated to achieve a cost
savings as to the Operating Expenses, any shorter estimated period of time over
which the cost of the capital improvements or replacements would be recovered
from the estimated cost savings) calculated at a market cost of funds, all as
determined by Landlord, for each year of useful life or shorter recovery period
of such capital expenditure whether such capital expenditure occurs during or
prior to the Term, provided that such capital expenditures shall be limited to
(i) improvements which increase or enhance building security and/or safety (such
as lighting, life/fire safety systems, etc.), (ii) repairs or replacements of
the Building Structure, Building Systems or Common Areas as required for
functional (and not esthetic) reasons; (iii) alterations or improvements
required to comply with any law or change in law first becoming effective as to
the Building after the date hereof; and (iv) expenditures incurred as a cost or
labor saving measure or to affect other economies in the operation or
maintenance of the Building or Project (in which event the entire amount of any
resulting cost saving may be included in Project Costs during the applicable
Expense Recovery Period but in no event in excess of the total cost of the
capital expenditure) (collectively, “Permitted Capital Items”); costs associated
with the maintenance of an air conditioning, heating and ventilation service
agreement, and maintenance of any communications or networked data transmission
equipment, conduit, cabling, wiring and related telecommunications facilitating
automation and control systems, remote telecommunication or data transmission
infrastructure within the Building and/or the Project, and any other
maintenance, repair and replacement costs associated with such infrastructure;
capital costs associated with a requirement related to demands on utilities by
Project tenants, including without limitation the cost to obtain additional
voice, data and modem connections, but only to the extent of the amortization of
such capital costs over the useful life of the item in question; labor;
reasonably allocated wages and salaries, fringe benefits, and payroll taxes for
administrative and other personnel directly applicable to the Building and/or
Project, including both Landlord’s personnel and outside personnel; any expense
incurred pursuant to Sections 6.1, 6.2, and 7.2 and Exhibits C and F of the
Lease; and reasonable overhead and/or management fees for the professional
operation of the Project. It is understood and agreed that Project Costs may
include competitive charges for direct services (including, without limitation,
management and/or operations services) provided by any subsidiary, division or
affiliate of Landlord.
 

(h) The term “Property Taxes” as used herein shall include any form of federal,
state, county or local government or municipal taxes, fees, charges or other
impositions of every kind (whether general, special, ordinary or extraordinary)
related to the ownership, leasing or operation of the Premises, Building or
Project, including without limitation, the following: (i) all real estate taxes
or personal property taxes levied against the Premises, the Building or Project,
as such property taxes may be reassessed from time to time; and (ii) other
taxes, charges and assessments which are levied with respect to this Lease or to
the Building and/or the Project, and any improvements, fixtures and equipment
and other property of Landlord located in the Building and/or the Project, (iii)
all assessments and fees for public improvements, services, and facilities and
impacts thereon, including without limitation arising out of any Community
Facilities Districts, “Mello Roos” districts, similar assessment districts, and
any traffic impact mitigation assessments or fees; (iv) any tax, surcharge or
assessment which shall be levied in addition to or in lieu of real estate or
personal property taxes, and (v) taxes based on the receipt of rent (including
gross receipts or sales taxes applicable to the receipt of rent), and (vi) costs
and expenses incurred in contesting the amount or validity of any Property Tax
by appropriate proceedings. Notwithstanding the foregoing, general net income or
franchise taxes imposed against Landlord shall be excluded.
 
 

 
-19-

 
 

(i)
Notwithstanding the foregoing, Operating Expenses shall exclude the following:
 

(1)     Any ground lease rental;
 

(2) Costs incurred by Landlord with respect to goods and services (including
utilities sold and supplied to tenants and occupants of the Building) to the
extent that Landlord is reimbursed for such costs other than through the
Operating Expense pass-through provisions of such tenants' lease;
 

(3) Costs incurred by Landlord for repairs, replacements and/or restoration to
or of the Building to the extent that Landlord is reimbursed by insurance or
condemnation proceeds or by tenants (other than through Operating Expense
pass-throughs), warrantors or other third persons;
 
(4) Costs, including permit, license and inspection costs, incurred with respect
to the installation of tenant improvements made for other tenants in the
Building or incurred in renovating or otherwise improving, decorating, painting
or redecorating vacant space for tenants or other occupants of the Building;  
 
(5)     Costs arising from Landlord's charitable or political contributions;
 

(6)    Attorneys' fees and other costs and expenses incurred in connection with
negotiations or disputes with present or prospective tenants or other occupants
of the Building, except those attorneys' fees and other costs and expenses
incurred in connection with negotiations, disputes or claims relating to items
of Operating Expenses, enforcement of rules and regulations of the Building and
such other matters relating to the maintenance of standards required of Landlord
under this Lease;
 
(7) Capital expenditures as determined in accordance with generally accepted
accounting principles, consistently applied, and as generally practiced in the
real estate industry (“GAAP”), except for Permitted Capital Items;
 

(8) Brokers commissions, finders' fees, attorneys' fees, entertainment and
travel expenses and other costs incurred by Landlord in leasing or attempting to
lease space in the Building;
 
(9)     Expenses in connection with services or other benefits which are not
offered to Tenant or for which Tenant is charged for directly but which are
provided to another tenant or occupant of the Building;
 
(10)   Costs incurred by Landlord due to the violation by Landlord of any law,
code, regulation, or ordinance;
 
(11)   Overhead and profit increments paid to subsidiaries or affiliates of
Landlord for services provided to the Building to the extent the same exceeds
the costs that would generally be charged for such services if rendered on a
competitive basis (based upon a standard of similar office buildings in the
general market area of the Premises) by unaffiliated third parties capable of
providing such service;
 
(12)    Interest on debt or amortization on any mortgage or mortgages
encumbering the Building;
 

(13)   Landlord's general corporate overhead, except as it relates to the
specific management, operation, repair, replacement and maintenance of the
Building or Project;
 
(14)    Costs of installing the initial landscaping and the initial sculpture,
paintings and objects of art for the Building and Project;
 
(15)    Advertising expenditures;
 
(16)    Any bad debt loss, rent loss, or reserves for bad debts or rent loss;
 
(17)   Costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of the operation, management, repair, replacement and maintenance of the
Project, including partnership accounting and legal matters, costs of defending
any lawsuits with any mortgagee (except as the actions of Tenant may be in
issue), costs of selling, syndicating, financing, mortgaging or hypothecating
any of Landlord's interest in the Project, and costs incurred in connection with
any disputes between Landlord and its employees, between Landlord and Project
management, or between Landlord and other tenants or occupants;
 
(18)   The wages and benefits of any employee who does not devote substantially
all of his or her employed time to the Project unless such wages and benefits
are prorated to reflect time spent on operating and managing the Project
vis-à-vis time spent on matters unrelated to operating and managing the Project;
provided that in no event shall Project Costs include wages and/or benefits
attributable to personnel above the level of portfolio property manager or chief
engineer;
 
(19)    Costs incurred by Landlord for improvements or replacements (including
structural additions), repairs, equipment and tools which are of a “capital”
nature and/or which are considered “capital” improvements or replacements under
GAAP, except for Permitted Capital Items;
 
 
 
-20-

 
 
(20) Legal fees and costs, settlements, judgments or awards paid or incurred
because of disputes between Landlord and other tenants or prospective occupants
or prospective tenants/occupants or providers of goods and services to the
Project;
 

(21) Penalties for late payment of any Operating Expenses by Landlord,
including, without limitation, with respect to Property Taxes, equipment leases,
etc.;
 

(22) Expenses in connection with services, utilities or other benefits of a type
which are not standard for the Building and which are not available to Tenant
without specific charge therefor but which are provided to another tenant or
occupant of the Project;
 
(23)     Reserves of any kind, except for reserves for the replacement of the
roof as described in Section (g) above;
 
(24)     Except for the management fee described in Section (g) above, costs of
Landlord's general overhead and general administrative expenses (individual,
partnership or corporate, as the case may be); and
 
(25)     Costs to correct, repair and/or replace the structural components of
the roof, the load-bearing walls and the foundations and footings of the
Building.
 
 
 
-21-

 
 
EXHIBIT C

 
UTILITIES AND SERVICES
 
Tenant shall be responsible for and shall pay promptly, directly to the
appropriate supplier, all charges for electricity metered to the Premises,
telephone, telecommunications service, janitorial service, interior landscape
maintenance and all other utilities, materials and services furnished directly
to Tenant or the Premises or used by Tenant in, on or about the Premises during
the Term, together with any taxes thereon. Landlord shall make a reasonable
determination of Tenant’s proportionate share of the cost of water, gas, sewer,
refuse pickup and any other utilities and services that are not separately
metered to the Premises and services, and Tenant shall pay such amount to
Landlord, as an item of additional rent, within 10 days after delivery of
Landlord’s statement or invoice therefor. Alternatively, Landlord may elect to
include such cost in the definition of Project Costs in which event Tenant shall
pay Tenant’s proportionate share of such costs in the manner set forth in
Section 4.2. Tenant shall also pay to Landlord as an item of additional rent,
within 10 days after delivery of Landlord’s statement or invoice therefor,
Landlord’s “standard charges” (as hereinafter defined) for “after hours” usage
by Tenant of each HVAC unit servicing the Premises. “After hours” shall mean
usage of said unit(s) before 8:00 A.M. or after 6:00 P.M. on Mondays through
Fridays, before 8:00 A.M. or after 1:00 P.M. on Saturdays, and all day on
Sundays and nationally-recognized holidays. As used herein, during the initial
Term, “standard charges” shall mean $25.25 per hour for each hour of “after
hours” use.
 
 
 




 
-22-

 
 
EXHIBIT D
 
TENANT’S INSURANCE
 
The following requirements for Tenant’s insurance shall be in effect during the
Term, and Tenant shall also cause any subtenant to comply with the requirements.
Landlord reserves the right to adopt reasonable nondiscriminatory modifications
and additions to these requirements.
 
1. Tenant shall maintain, at its sole cost and expense, during the entire Term:
(i) commercial general liability insurance with respect to the Premises and the
operations of Tenant in, on or about the Premises, on a policy form that is at
least as broad as Insurance Service Office (ISO) CGL 00 01 (if alcoholic
beverages are sold on the Premises, liquor liability shall be explicitly
covered), which policy(ies) shall be written on an “occurrence” basis and for
not less than $2,000,000 combined single limit per occurrence for bodily injury,
death, and property damage liability, which may be accomplished by a combination
of primary and excess/umbrella coverage; (ii) workers’ compensation insurance
coverage as required by law, together with employers’ liability insurance
coverage of at least $1,000,000 each accident and each disease; (iii) with
respect to Alterations constructed by Tenant under this Lease (excluding the
Tenant Improvements constructed by Landlord pursuant to the Work Letter),
builder’s risk insurance, in an amount equal to the replacement cost of the
work; and (iv) insurance against fire, vandalism, malicious mischief and such
other additional perils as may be included in a standard “special form” policy,
insuring all Alterations, trade fixtures, furnishings, equipment and items of
personal property in the Premises, in an amount equal to not less than 90% of
their replacement cost (with replacement cost endorsement), which policy shall
also include business interruption coverage in an amount sufficient to cover 1
year of loss. In no event shall the limits of any policy be considered as
limiting the liability of Tenant under this Lease.
 

2. All policies of insurance required to be carried by Tenant pursuant to this
Exhibit D shall be written by insurance companies authorized to do business in
the State of California and with a general policyholder rating of not less than
“A-” and financial rating of not less than “VIII” in the most current Best’s
Insurance Report. The deductible or other retained limit under any policy
carried by Tenant shall be commercially reasonable, and Tenant shall be
responsible for payment of such deductible or retained limit with waiver of
subrogation in favor of Landlord. Any insurance required of Tenant may be
furnished by Tenant under any blanket policy carried by it or under a separate
policy. A certificate of insurance, certifying that the policy has been issued,
provides the coverage required by this Exhibit and contains the required
provisions, together with endorsements acceptable to Landlord evidencing the
waiver of subrogation and additional insured provisions required below, shall be
delivered to Landlord prior to the date Tenant is given the right of possession
of the Premises. Proper evidence of the renewal of any insurance coverage shall
also be delivered to Landlord not less than ten (10) days prior to the
expiration of the coverage. In the event of a loss covered by any policy under
which Landlord is an additional insured, Landlord shall be entitled to review a
copy of such policy.
 

3. Tenant’s commercial general liability insurance shall contain a provision
that the policy shall be primary to and noncontributory with any policies
carried by Landlord, together with a provision including Landlord and any other
parties in interest designated by Landlord as additional insureds. Tenant’s
policies described in Subsections 1 (ii), (iii) and (iv) above shall each
contain a waiver by the insurer of any right to subrogation against Landlord,
its agents, employees, contractors and representatives. Tenant also waives its
right of recovery against Landlord and its designated additional insureds for
any deductible or retained limit under same policies enumerated above. All of
Tenant’s policies shall contain a provision that the insurer will not cancel,
reduce or otherwise materially change the coverage provided by the policy
without first giving Landlord 10 days’ prior written notice. Tenant shall also
name Landlord as an additional insured on any excess or umbrella liability
insurance policy carried by Tenant.
  

NOTICE TO TENANT: IN ACCORDANCE WITH THE TERMS OF THIS LEASE, TENANT MUST
PROVIDE EVIDENCE OF THE REQUIRED INSURANCE TO LANDLORD’S MANAGEMENT AGENT PRIOR
TO BEING AFFORDED ACCESS TO THE PREMISES.
 
 




 
-23-

 
 
EXHIBIT E
 
RULES AND REGULATIONS
 
The following Rules and Regulations shall be in effect at the Building. Landlord
reserves the right to adopt reasonable nondiscriminatory modifications and
additions at any time. In the case of any conflict between these regulations and
the Lease, the Lease shall be controlling.
 
1. The sidewalks, halls, passages, elevators, stairways, and other common areas
shall not be obstructed by Tenant or used by it for storage, for depositing
items, or for any purpose other than for ingress to and egress from the
Premises. Should Tenant have access to any balcony or patio area, Tenant shall
not place any furniture other personal property in such area without the prior
written approval of Landlord.
 
2. Neither Tenant nor any employee or contractor of Tenant shall go upon the
roof of the Building without the prior written consent of Landlord.
 
3. Tenant shall, at its expense, be required to utilize the third party
contractor designated by Landlord for the Building to provide any telephone
wiring services from the minimum point of entry of the telephone cable in the
Building to the Premises.
 
4.     No antenna or satellite dish shall be installed by Tenant without the
prior written agreement of Landlord.
 
5. The sashes, sash doors, windows, glass lights, solar film and/or screen, and
any lights or skylights that reflect or admit light into the halls or other
places of the Building shall not be covered or obstructed. If Landlord, by a
notice in writing to Tenant, shall object to any curtain, blind, tinting, shade
or screen attached to, or hung in, or used in connection with, any window or
door of the Premises, the use of that curtain, blind, tinting, shade or screen
shall be immediately discontinued and removed by Tenant. Interior of the
Premises visible from the exterior must be maintained in a visually professional
manner and consistent with a first class office building. Tenant shall not place
any unsightly items (as determined by Landlord in its reasonable discretion)
along the exterior glass line of the Premises including, but not limited to,
boxes, and electrical and data cords. No awnings shall be permitted on any part
of the Premises.
 
6. The installation and location of any unusually heavy equipment in the
Premises, including without limitation file storage units, safes and electronic
data processing equipment, shall require the prior written approval of Landlord.
The moving of large or heavy objects shall occur only between those hours as may
be designated by, and only upon previous notice to, Landlord. No freight,
furniture or bulky matter of any description shall be received into or moved out
of the lobby of the Building or carried in any elevator other than the freight
elevator (if available) designated by Landlord unless approved in writing by
Landlord.
 
7. Any pipes or tubing used by Tenant to transmit water to an appliance or
device in the Premises must be made of copper or stainless steel, and in no
event shall plastic tubing be used for that purpose.
 
8. Tenant shall not place any lock(s) on any door in the Premises or Building
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld. Upon the termination of its tenancy, Tenant shall deliver
to Landlord all the keys to offices, rooms and toilet rooms and all access cards
which shall have been furnished to Tenant or which Tenant shall have had made.
 
9. Tenant shall not install equipment requiring electrical or air conditioning
service in excess of that to be provided by Landlord under the Lease without
prior written approval from Landlord.
 
10.   Tenant shall not use space heaters within the Premises.
 
11.    Tenant shall not do or permit anything to be done in the Premises, or
bring or keep anything in the Premises, which shall in any way increase the
insurance on the Building, or on the property kept in the Building, or interfere
with the rights of other tenants, or conflict with any government rule or
regulation.
 
12.    Tenant shall not use or keep any foul or noxious gas or substance in the
Premises.
 
13.    Tenant shall not permit the Premises to be occupied or used in a manner
offensive or objectionable to Landlord or other occupants of the Building by
reason of noise, odors and/or vibrations, or interfere in any way with other
tenants or those having business with other tenants.
 
 
 
-24-

 
 
 
14. Tenant shall not permit any pets or animals in or about the Building. Bona
fide service animals are permitted provided such service animals are
pre-approved by Landlord, remain under the direct control of the individual they
serve at all times, and do not disturb or threaten others.
 
15. Neither Tenant nor its employees, agents, contractors, invitees or licensees
shall bring any firearm, whether loaded or unloaded, into the Project at any
time.
 
16. Smoking tobacco, including via personal vaporizers or other electronic
cigarettes, anywhere within the Premises, Building or Project is strictly
prohibited except that smoking tobacco shall be permitted outside the Building
and within the Project only in areas designated by Landlord. Smoking, vaping,
distributing, growing or manufacturing marijuana or any marijuana derivative
anywhere within the Premises, Building or Project is strictly prohibited.
 
17.     Tenant shall not install an aquarium of any size in the Premises unless
otherwise approved by Landlord.
 
18. Tenant shall not utilize any name selected by Landlord from time to time for
the Building and/or the Project as any part of Tenant’s corporate or trade name.
Landlord shall have the right to change the name, number or designation of the
Building or Project without liability to Tenant. Tenant shall not use any
picture of the Building in its advertising, stationery or in any other manner.
 
19. Tenant shall, upon request by Landlord, supply Landlord with the names and
telephone numbers of personnel designated by Tenant to be contacted on an
after-hours basis should circumstances warrant.
 
20. Landlord may from time to time grant tenants individual and temporary
variances from these Rules, provided that any variance does not have a material
adverse effect on the use and enjoyment of the Premises by Tenant.
 
 




 
-25-

 
 
EXHIBIT F
 
PARKING
 
Tenant shall be entitled to the number of vehicle parking spaces set forth in
Item 11 of the Basic Lease Provisions, which spaces shall be unreserved and
unassigned at no charge to Tenant during the initial Term, on those portions of
the Common Areas designated by Landlord for parking. Tenant shall not use more
parking spaces than such number. All parking spaces shall be used only for
parking of vehicles no larger than full size passenger automobiles, sport
utility vehicles or pickup trucks. Tenant shall not permit or allow any vehicles
that belong to or are controlled by Tenant or Tenant’s employees, suppliers,
shippers, customers or invitees to be loaded, unloaded or parked in areas other
than those designated by Landlord for such activities. If Tenant permits or
allows any of the prohibited activities described above, then Landlord shall
have the right, without notice, in addition to such other rights and remedies
that Landlord may have, to remove or tow away the vehicle involved and charge
the costs to Tenant. Parking within the Common Areas shall be limited to striped
parking stalls, and no parking shall be permitted in any driveways, access ways
or in any area which would prohibit or impede the free flow of traffic within
the Common Areas. There shall be no parking of any vehicles for longer than a 48
hour period unless otherwise authorized by Landlord, and vehicles which have
been abandoned or parked in violation of the terms hereof may be towed away at
the owner’s expense. Nothing contained in this Lease shall be deemed to create
liability upon Landlord for any damage to motor vehicles of visitors or
employees, for any loss of property from within those motor vehicles, or for any
injury to Tenant, its visitors or employees, unless ultimately determined to be
caused by the sole negligence or willful misconduct of Landlord. Landlord shall
have the right to establish, and from time to time amend, and to enforce against
all users all reasonable rules and regulations (including the designation of
areas for employee parking) that Landlord may deem necessary and advisable for
the proper and efficient operation and maintenance of parking within the Common
Areas. Landlord shall have the right to construct, maintain and operate lighting
facilities within the parking areas; to change the area, level, location and
arrangement of the parking areas and improvements therein; to restrict parking
by tenants, their officers, agents and employees to employee parking areas; to
enforce parking charges (by operation of meters or otherwise) after the initial
Term; and to do and perform such other acts in and to the parking areas and
improvements therein as, in the use of good business judgment, Landlord shall
determine to be advisable; provided, however, that Landlord will use
commercially reasonable effort to minimize interference with Tenant’s access to
or use of the Premises in connection with such activities. Any person using the
parking area shall observe all directional signs and arrows and any posted speed
limits. In no event shall Tenant interfere with the use and enjoyment of the
parking area by other tenants of the Project or their employees or invitees.
Parking areas shall be used only for parking vehicles. Washing, waxing, cleaning
or servicing of vehicles, or the storage of vehicles for longer than 48-hours,
is prohibited unless otherwise authorized by Landlord. Notwithstanding the
foregoing, subject to the execution and delivery by Tenant and/or any applicable
employee of Landlord’s standard overnight parking form, Tenant shall have the
right to park one (1) company vehicle in the parking area for up to seven (7)
consecutive days and up to five (5) of Tenant’s employees shall each have the
right to park one (1) passenger vehicle in the parking area for up to seven (7)
consecutive days. Tenant shall be liable for any damage to the parking areas
caused by Tenant or Tenant’s employees, suppliers, shippers, customers or
invitees, including without limitation damage from excess oil leakage. Tenant
shall have no right to install any fixtures, equipment or personal property in
the parking areas. Tenant shall not assign or sublet any of the vehicle parking
spaces, either voluntarily or by operation of law, without the prior written
consent of Landlord, except in connection with an authorized assignment of this
Lease or subletting of the Premises.
 
 
 


 
-26-

 
 
EXHIBIT G
 
ADDITIONAL PROVISIONS
 
1. RIGHT TO EXTEND THIS LEASE. Provided that no Default has occurred and is
continuing under any provision of this Lease, and provided further that Tenant
is occupying the entire Premises and has not (except in connection with a
Permitted Transfer of this Lease to an Affiliate or a Successor as described in
Section 9.2 hereof) assigned or sublet any of its interest in this Lease, then
Tenant may extend the Term of this Lease for 1 extension period of 60 months.
Tenant shall exercise its right to extend the Term by and only by delivering to
Landlord, not less than 10 months or more than 12 months prior to the Expiration
Date of the Term, Tenant's irrevocable written notice of its commitment to
extend (the “Commitment Notice”). The Basic Rent payable under the Lease during
any extension of the Term shall be determined as provided in the following
provisions.
 

If Landlord and Tenant have not by then been able to agree upon the Basic Rent
for the extension of the Term, then not less than 90 days or more than 120 days
prior to the Expiration Date of the Term, Landlord shall notify Tenant in
writing of the Basic Rent that would reflect the prevailing market rental rate
for a 60-month renewal of comparable space in the Project (together with any
increases thereof during the extension period) as of the commencement of the
extension period ("Landlord's Determination"). Should Tenant disagree with the
Landlord's Determination, then Tenant shall, not later than 20 days thereafter,
notify Landlord in writing of Tenant's determination of those rental terms
("Tenant's Determination"). Within 10 days following delivery of the Tenant's
Determination, the parties shall attempt to agree on an appraiser to determine
the fair market rental. If the parties are unable to agree in that time, then
each party shall designate an appraiser within 10 days thereafter. Should either
party fail to so designate an appraiser within that time, then the appraiser
designated by the other party shall determine the fair market rental. Should
each of the parties timely designate an appraiser, then the two appraisers so
designated shall appoint a third appraiser who shall, acting alone, determine
the fair market rental for the Premises. Any appraiser designated hereunder
shall have an MAI certification with not less than 5 years experience in the
valuation of commercial industrial buildings in the vicinity of the Project.
 
Within 30 days following the selection of the appraiser and such appraiser's
receipt of the Landlord's Determination and the Tenant's Determination, the
appraiser shall determine whether the rental rate determined by Landlord or by
Tenant more accurately reflects the fair market rental rate for the 60-month
renewal of the Lease for the Premises, as reasonably extrapolated to the
commencement of the extension period. Accordingly, either the Landlord's
Determination or the Tenant's Determination shall be selected by the appraiser
as the fair market rental rate for the extension period. In making such
determination, the appraiser shall consider rental comparables for the Project
(provided that if there are an insufficient number of comparables within the
Project, the appraiser shall consider rental comparables for similarly improved
space owned by Landlord in the vicinity of the Project with appropriate
adjustment for location and quality of project), but the appraiser shall not
attribute any factor for brokerage commissions in making its determination of
the fair market rental rate. At any time before the decision of the appraiser is
rendered, either party may, by written notice to the other party, accept the
rental terms submitted by the other party, in which event such terms shall be
deemed adopted as the agreed fair market rental. The fees of the appraiser(s)
shall be borne entirely by the party whose determination of the fair market
rental rate was not accepted by the appraiser.
 

Within 20 days after the determination of the fair market rental, Landlord shall
prepare an appropriate amendment to this Lease for the extension period, and
Tenant shall execute and return same to Landlord within 10 days after Tenant’s
receipt of same. Should the fair market rental not be established by the
commencement of the extension period, then Tenant shall continue paying rent at
the rate in effect during the last month of the initial Term, and a lump sum
adjustment shall be made promptly upon the determination of such new rental.
 
If Tenant fails to timely exercise the extension right granted herein within the
time period expressly set forth for exercise by Tenant in the initial paragraph
of this Section, Tenant's right to extend the Term shall be extinguished and the
Lease shall automatically terminate as of the expiration date of the Term,
without any extension and without any liability to Landlord. Tenant’s rights
under this Section shall belong solely to Autoweb, Inc., a Delaware corporation,
and any attempted assignment or transfer of such rights (except in connection
with a Permitted Transfer of this Lease to an Affiliate or a Successor as
described in Section 9.2 hereof) shall be void and of no force and effect.
Tenant shall have no other right to extend the Term beyond the single 60-month
extension period created by this Section. Unless agreed to in a writing signed
by Landlord and Tenant, any extension of the Term, whether created by an
amendment to this Lease or by a holdover of the Premises by Tenant, or
otherwise, shall be deemed a part of, and not in addition to, any duly exercised
extension period permitted by this Section.
 

2. RIGHT OF FIRST OFFER. Provided that no Default has occurred and is continuing
under any provision of this Lease, and provided further that Tenant is occupying
the entire Premises and has not assigned or sublet any of its interest in the
Lease (except in connection with a Permitted Transfer of this Lease to an
Affiliate or a Successor as described in Section 9.2 hereof), Landlord hereby
grants Tenant a one-time right (“First Right”) to lease, during the initial
60-month Term of this Lease, approximately 10,232 rentable square feet of office
space known as Suite No. 200 in the Building and shown on Exhibit G-1 hereto
(“First Right Space”) in accordance with and subject to the provisions of this
Section; provided that this First Right shall cease to be effective during the
final 12 months of the Term unless and until Tenant exercises its extension
option set forth in Section 1 of this Exhibit G above. It is understood,
however, that Tenant’s First Right is expressly conditioned upon (a) the prior
delivery by Tenant of written notice to Landlord in good faith of Tenant’s need
for additional space (the “Space Requirement Notice”), which Space Requirement
Notice shall be valid for a period of 6 months only (after which time period,
Tenant must deliver an additional Space Requirement Notice to Landlord), and (b)
Landlord, at the time Landlord receives such Space Requirement Notice, not then
being in agreement with a third party to lease such First Right Space. If, at
any time after the Commencement Date and following delivery of a Space
Requirement Notice and while this First Right is in effect, Landlord desires to
lease the First Right Space, or any portion thereof, to any third party, and
after determining that the existing tenant in the First Right Space will not
extend or renew the term of its lease, Landlord shall give Tenant written notice
of the basic economic terms including but not limited to the Basic Rent, term,
operating expense base, security deposit, and tenant improvement allowance
(collectively, the “Economic Terms”), upon which Landlord is willing to lease
such particular First Right Space to Tenant or to a third party; provided that
the Economic Terms shall exclude brokerage commissions and other Landlord
payments that do not directly inure to the tenant’s benefit. It is understood
that should Landlord intend to lease other office space in addition to the First
Right Space as part of a single transaction, then Landlord’s notice shall so
provide and all such space shall collectively be subject to the following
provisions. Within 5 business days after receipt of Landlord’s notice, Tenant
must give Landlord written notice pursuant to which Tenant shall elect to (i)
lease all, but not less than all, of the space specified in Landlord’s notice
(the “Designated Space”) upon such Economic Terms and the same non-Economic
Terms as set forth in this Lease; (ii) refuse to lease the Designated Space,
specifying that such refusal is not based upon the Economic Terms, but upon
Tenant’s lack of need for the Designated Space, in which event Landlord may
lease the Designated Space upon any terms it deems appropriate; or (iii) refuse
to lease the Designated Space, specifying that such refusal is based upon said
Economic Terms, in which event Tenant shall also specify revised Economic Terms
upon which Tenant shall be willing to lease the Designated Space. In the event
that Tenant does not so respond in writing to Landlord’s notice within said
period, Tenant shall be deemed to have elected clause (ii) above. Any notice
given by Tenant pursuant to either clause (i) or clause (iii) above shall be
accompanied by Tenant’s audited financial statements for the two most recent
twelve month periods, inclusive of Tenant’s most current balance sheet; should
such statements reveal that Tenant’s net worth has materially decreased since
the execution of this Lease, then Landlord shall have no obligation to lease the
Designated Space to Tenant and may instead lease same to a third party. In the
event Tenant gives Landlord notice pursuant to clause (iii) above, Landlord may
elect to either (x) lease the Designated Space to Tenant upon such revised
Economic Terms and the same other non-Economic Terms as set forth in this Lease,
or (y) lease the Designated Space to any third party upon Economic Terms which
are not materially more favorable to such party than those Economic Terms
proposed by Tenant. Should Landlord so elect to lease the Designated Space to
Tenant, then Landlord shall promptly prepare and deliver to Tenant an amendment
to this Lease consistent with the foregoing, and Tenant shall execute and return
same to Landlord within 10 days. Tenant’s failure to timely return the amendment
shall entitle Landlord to specifically enforce Tenant’s commitment to lease the
Designated Space, to lease such space to a third party, and/or to pursue any
other available legal remedy. Notwithstanding the foregoing, it is understood
that Tenant’s First Right shall be subject to any extension or expansion rights
previously granted by Landlord to any third party tenant in the Building, as
well as to any such rights which may hereafter be granted by Landlord to any
third party tenant occupying the First Right Space or any portion thereof, and
Landlord shall in no event be obligated to initiate this First Right prior to
leasing any portion of the First Right Space to the then-current occupant
thereof. Tenant’s rights under this Section shall be personal to the original
Tenant named in this Lease and may not be assigned or transferred (except in
connection with an assignment of this Lease pursuant to a Permitted Transfer as
described in Section 9.2 hereof). Any other attempted assignment or transfer
shall be void and of no force or effect. Time is specifically made of the
essence of this Section.

 




 
-27-

 
 
 

3. MONUMENT SIGNAGE. Tenant shall have the right to install non-exclusive
signage on the shared Building monument sign, which signage shall consist only
of the name “Autoweb” or such other name as Landlord may consent to in writing.
The type, location and design of such signage shall be subject to the prior
written approval of Landlord and the City of Irvine, and shall be consistent
with Landlord's signage criteria for the Project. Fabrication, installation,
insurance, and maintenance of such signage shall be at Tenant’s sole cost and
expense. Tenant understands and agrees that it shall use Landlord’s designated
contractor for installing the monument signage. Should Tenant fail to have the
monument signage installed by the date that is 12 months after the Commencement
Date, then Tenant’s right to install same thereafter shall be deemed null and
void. Except for the foregoing, no sign, advertisement or notice visible from
the exterior of the Premises shall be inscribed, painted or affixed by Tenant on
any part of the Premises without prior consent of Landlord. Tenant’s signage
right shall belong solely to Autoweb, Inc., a Delaware corporation and may not
be transferred or assigned (except in connection with a Permitted Transfer as
described in Section 9.2 hereof) without Landlord’s prior written consent, which
may be withheld by Landlord in Landlord’s sole discretion. In the event Tenant,
exclusive of any subtenant(s), fails to occupy at least 50% of the entire
Premises, then Tenant shall, within thirty (30) days following notice from
Landlord, remove the monument signage at Tenant’s expense. Tenant shall also
remove such signage promptly following the expiration or earlier termination of
the Lease. Any such removal shall be at Tenant’s sole expense, and Tenant shall
bear the cost of any resulting repairs to the monument that are reasonably
necessary due to the removal.
 

4. MOVING ALLOWANCE. In consideration of the execution of this Lease by Tenant,
Landlord shall reimburse Tenant the actual out-of-pocket expenses incurred by
Tenant in connection with Tenant’s move to the Premises, which expenses shall
(a) be limited to moving costs, furniture, fixtures and equipment, and
telecommunications and cabling costs and (b) not exceed $50,000.00 in the
aggregate (“Moving Allowance”), provided that Tenant may elect to apply any
portion of the Moving Allowance toward the increased cost of the Tenant
Improvements resulting from Changes (as defined in the Work Letter) requested by
Tenant. Tenant agrees that all such expenses shall be supported by paid
invoices. The reimbursement shall be paid by Landlord within 30 days following
receipt of those invoices, but in no event sooner than the Commencement Date of
the Lease. Tenant agrees that any portion of the Moving Allowance not utilized
by Tenant, as evidenced in third party invoices submitted to Landlord, by the
date that is 12 months after the Commencement Date, shall inure to the benefit
of Landlord and Tenant shall not be entitled to any credit or payment for such
savings.
 




 
-28-

 
 
 

[irvinecompany.jpg]
 

6410 Oak Canyon, Suite 200
 
   

[image2.jpg]
 
 
 
 
 


Exhibit G-1
First Right Space
 
 
 




 
-29-

 
 
EXHIBIT H
 
LANDLORD’S DISCLOSURES
 
SPECTRUM
 
The capitalized terms used and not otherwise defined in this Exhibit shall have
the same definitions as set forth in the Lease. The provisions of this Exhibit
shall supersede any inconsistent or conflicting provisions of the Lease.
 

1. Landlord has been informed that the El Toro Marine Corps Air Station (MCAS)
has been listed as a Federal Superfund site as a result of chemical releases
occurring over many years of occupancy. Various chemicals including jet fuel,
motor oil and solvents have been discharged in several areas throughout the MCAS
site. A regional study conducted by the Orange County Water District has
estimated that groundwaters beneath more than 2,900 acres have been impacted by
Trichloroethylene (TCE), an industrial solvent. There is a potential that this
substance may have migrated into the ground water underlying the Premises. The
U.S. Environmental Protection Agency, the Santa Ana Regional Water Quality
Control Board, and the Orange County Health Care Agency are overseeing the
investigation/cleanup of this contamination. To the Landlord's current actual
knowledge, the ground water in this area is used for irrigation purposes only,
and there is no practical impediment to the use or occupancy of the Premises due
to the El Toro discharges.
 
 




 
-30-

 
 
EXHIBIT I
 
LANDLORD WAIVER
 
This LANDLORD WAIVER (this “Waiver”) is entered into as of [                ],
2020, among [                     ] (together with its successors and assigns,
the “Landlord”), CIT NORTHBRIDGE CREDIT LLC, as agent for certain lenders (in
such capacity, and together with its successors and assigns in such capacity,
the “Agent”), _________________________ (together with its permitted successors
and assigns, the “Company”).
                                                          
A. Landlord is the owner of the real property located at
[                              ] (the “Premises”).
 
B. Landlord has entered into that certain [Lease Agreement], dated as of [      
                       ], attached hereto as Exhibit A and incorporated herein
by reference (together with any renewals, extensions, amendments, modifications,
substitutions or replacements thereof, the “Lease”) with Company, as tenant,
with respect to the Premises.
 
C. The Company and certain of its affiliates have entered, and may from time to
time enter, into a loan agreement and other documents (collectively, the “Loan
Documents”) evidencing a financing arrangement with certain lenders for whom
Agent is acting (the “Lenders”). The Company has also agreed to secure its
obligations and liabilities under the Loan Documents (the “Obligations”) by
granting a security interest to Agent, for the benefit of the lenders, in all of
the Company’s property and all products and proceeds of the foregoing, as more
fully described in the Loan Documents (collectively, the “Collateral”).
Notwithstanding anything in this document to the contrary, the term “Collateral”
shall expressly not include (and Agent hereby expressly disclaims and releases
any lien or security interest in) all of the following: (i) Lessee’s contractual
rights as “Tenant” under the Lease; (ii) any cash security deposit or letter of
credit posted by Lessee or its affiliates to Landlord as security for the
payment and/or performance of any of Lessee’s obligations under the Lease; (iii)
any deposits to impound or reserve accounts posted by Lessee with Landlord in
connection with the Lease including, without limitation, any impounds for the
payment of Operating Expenses or other shared expenses pursuant to the terms of
the Lease; and (iv) any fixtures and/or equipment which are installed or affixed
to the Premises and which are not now or hereafter owned by Lessee, including
without limitation, HVAC equipment installed in or serving the Premises.
 

As an inducement to enter into the Loan Documents, the Agent has required that
the Company obtain this Waiver from Landlord in connection with its lease of the
Premises, and Landlord hereby agrees and covenants with the Agent as follows:


1.     Landlord acknowledges that the Lease is in full force and effect and it
not aware of any existing material default under the Lease except as follows:
 
2. Landlord disclaims any interest superior to that of Agent in the Collateral
(but only in such property) and authorizes Agent to remove same during normal
business hours in accordance with the Loan Documents provided that (a) Agent
provides Landlord with not less than ten (10) days' prior written notice at the
below address before entering the Premises to inspect or remove any of the
Collateral. Agent agrees to indemnify, defend and hold Landlord harmless from
and against any loss, cost, damage or liability (including without limitation
reasonable attorneys' fees) arising out of the exercise by Agent of its rights
hereunder.
 
 
 
-31-

 
 
 
3.     [Intentionally Omitted]
 
4. Subject to the provisions of paragraph 2 of this Waiver, Landlord agrees that
the Collateral may be inspected and evaluated by the Agent or its respective
designee, without necessity of court order, at any time without payment of any
fee.
 
5. In the event (a) Agent provides to Landlord written notice of any default by
the Company in the payment or performance of the Obligations or any other “Event
of Default” under the Loan Documents, or (b) Landlord provides Agent with
written notice that the Lease has been terminated (each a “Disposition Event”),
Landlord agrees that, at the Agent’s option, the Collateral may remain upon the
Premises for a period not to fifteen (15) days (the “Disposition Period”) after
the occurrence of a Disposition Event; provided, that upon any such Disposition
Period, the Agent shall pay rent on a per diem basis for the Disposition Period,
based upon the amount of rent set forth in the Lease. If Agent fails to remove
the Collateral during the Disposition Period, Landlord may deal with the
Collateral as provided in the Lease or as otherwise provided by law.
 

6. Company acknowledges that the undersigned may admit Agent into the Premises
pursuant hereto following request by Agent and irrespective of any protest or
objection by Company, and Company hereby irrevocably consents to such entry.
Company further waives any right to hold the undersigned, or any of its
officers, employees or agents, liable for any damage, cost or expense resulting
from any entry by Agent and agrees to indemnify and hold the undersigned free
and harmless from any such claim of liability asserted by an employee, agent,
subtenant or assignee of Company. In addition, Company agrees that any such
entry shall not constitute a constructive eviction under its lease of the
Premises.
  

7. The Agent shall promptly repair, at the Agent’s expense, or reimburse
Landlord for any physical damage to the Premises actually caused by the conduct
of any auction or sale and any removal of the Collateral by or through Agent
(ordinary wear and tear excluded). The Agent shall not (x) be liable to Landlord
for any diminution in value caused by the absence of any removed Collateral or
for any other matter except as specifically set forth herein, or (y) have any
duty or obligation to remove or dispose of any Collateral or other property left
on the Premises by the Company.
 

8. Without affecting the validity of this Waiver, any of the Obligations may be
extended, amended, or otherwise modified without the consent of Landlord and
without giving notice thereof to Landlord. This Waiver shall inure to the
benefit of the successors and assigns of the Agent and shall be binding upon the
heirs, personal representatives, successors and assigns of Landlord. The person
signing this Waiver on behalf of Landlord represents to the Agent that he/she
has the authority to do so on behalf of Landlord.
  

9. All notices hereunder shall be in writing and sent by certified mail (return
receipt requested), overnight mail or electronic mail (with a copy to be sent by
certified or overnight mail), to the other party at the address set forth on the
signature page hereto or at such other address as such other party shall
otherwise designate in accordance with this paragraph.
 
 
 
-32-

 
 
 

10. This Waiver may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument. Delivery of an executed counterpart of this Waiver by
facsimile, portable document format (.pdf), or other electronic method of
transmission shall be equally as effective as delivery of an original executed
counterpart of this Waiver. Any party delivering an executed counterpart of this
Waiver by facsimile, .pdf, or other electronic method of transmission shall also
deliver an original executed counterpart of this Waiver, but the failure to do
so shall not affect the validity, enforceability or binding effect of this
Waiver.
 

11. This Waiver is governed by the laws of the State of California, without
regard to the conflict of laws provisions. The parties agree that any legal
action or proceeding with respect to any of its obligations under this Waiver
may be brought by the Agent in any state or federal court located in Orange
County, California. By its execution and delivery of this Waiver, Lender submits
to and accepts, for itself and in respect of its property, generally and
unconditionally, the exclusive jurisdiction of those courts. Lender waives any
claim that the State of California is not a convenient forum or the proper venue
for any such action or proceeding.
 

12. WAIVER OF SPECIAL DAMAGES. LANDLORD WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT LANDLORD MAY HAVE TO CLAIM OR RECOVER FROM AGENT,
THE LENDERS OR ANY OF THEIR RESPECTIVE REPRESENTATIVES IN ANY LEGAL ACTION OR
PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.
 

13. JURY WAIVER. TO THE EXTENT PERMITTED BY LAW, LANDLORD AND AGENT HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE BETWEEN LANDLORD AND AGENT IN ANY
WAY RELATED TO THIS WAIVER.
 

14. This Waiver shall continue in full force and affect until the indefeasible
payment in full of all Obligations and termination of the Loan Documents.
 
 
[Remainder of page intentionally blank; signature pages follow.]
 
 
 
-33-

 
 
This Waiver is executed and delivered by Landlord as of the date first written
above.
 
LANDLORD:
 
 
[                                           ]
 
 
 
By:                                                                 

Name:                                                  

Title:                                                    


Notice Addresses:
 
                                                             

                                                             

 
Attention:
                                                                            

Facsimile:
                                                                            

 
 
COMPANY:
 
[                                          ]
 
 
By:                                                         

Name:                                                  
Title:                                                    
 
 
Notice Addresses:
 
                                                      

                                                      

 
 
 
Attention:
                                                                           

Facsimile:
                                                                            

 
 
 
 
 




 
-34-

 
 
EXHIBIT X
 
WORK LETTER BUILD TO SUIT
 
Landlord shall cause its contractor to construct the tenant improvements (the
“Tenant Improvements”) for the Premises as shown in the space plan (the “Plan”)
prepared by LPA, Inc. and dated December 10, 2019, including all Capital
Alternates and Alternate A referenced therein, and the cost estimate (the “Cost
Estimate”) prepared by DSC, Inc. and dated December 17, 2019. Any additional
cost resulting from changes requested by Tenant after mutual execution and
delivery of this Lease shall be borne solely by Tenant. Unless otherwise
specified in the Plan or Cost Estimate or hereafter agreed in writing by
Landlord, all materials and finishes utilized in constructing the Tenant
Improvements shall be Landlord's building standard. Should Landlord submit any
additional plans, equipment specification sheets, or other matters to Tenant for
approval or completion, Tenant shall respond in writing, as appropriate, within
5 business days unless a shorter period is provided herein. Tenant shall not
unreasonably withhold its approval of any matter, and any disapproval shall be
limited to items not previously approved by Tenant in the Plan or otherwise.
 
In the event that Tenant requests any change to the Tenant Improvements
(“Change”), and Landlord so approves such Change as provided in the paragraph
next below, Landlord shall advise Tenant by written change order as soon as is
practical of any increase in the cost to complete (“Completion Cost”) the Tenant
Improvement work that such Change would cause. Tenant shall approve or
disapprove such change order, if any, in writing within 2 days following
Tenant’s receipt of such change order. If Tenant approves any such change order,
Landlord, at its election, may either (i) require as a condition to the
effectiveness of such change order that Tenant pay the increase in the
“Completion Cost” to the Tenant Improvement work attributable to such change
order concurrently with delivery of Tenant’s approval of the change order, or
(ii) defer Tenant’s payment of such increase until the date 10 days after
delivery of invoices for same, provided however, that the increase in the
Completion Cost must in any event be paid in full prior to Tenant’s commencing
occupancy of the Premises. The increase in the Completion Cost may be paid using
the Moving Allowance. If Tenant disapproves any such change order, Tenant shall
nonetheless be responsible for the reasonable architectural and/or planning fees
incurred in preparing such change order. Landlord shall have no obligation to
interrupt or modify the Tenant Improvement work pending Tenant's approval of a
change order, but if Tenant fails to timely approve a change order, Landlord may
(but shall not be required to) suspend the applicable Tenant Improvement work,
in which event any related delays because of such suspension shall constitute
“Tenant Delays” hereunder.
 

Landlord agrees that it shall not unreasonably withhold its consent to Tenant's
requested Changes, provided that such consent may be withheld in all events if
the requested Change (i) is of a lesser quality than the Tenant Improvements
previously approved by Landlord, (ii) fails to conform to applicable
governmental requirements, (iii) would result in the Premises requiring building
services beyond the level normally provided to other tenants, (iv) would delay
substantial completion of the Tenant Improvements and Tenant declines to accept
such delay in writing as a Tenant Delay, (v) interferes in any manner with the
proper functioning of, or Landlord’s access to, any mechanical, electrical,
plumbing or HVAC systems, facilities or equipment in or serving the Building, or
(vi) would have an adverse aesthetic impact to the Premises or would cause
additional expense to Landlord in reletting the Premises.
 

Notwithstanding any provision in the Lease to the contrary, if Tenant fails to
comply with any of the time periods specified in this Work Letter, requests any
changes to the work, fails to make timely payment of any sum due hereunder,
furnishes inaccurate or erroneous specifications or other information, or
otherwise delays in any manner the completion of the Tenant Improvements or the
issuance of an occupancy certificate (any of the foregoing being referred to in
this Lease as a “Tenant Delay”), then Tenant shall bear any resulting additional
construction cost or other expenses and the Commencement Date shall be deemed to
have occurred for all purposes, including Tenant's obligation to pay Rent, as of
the date Landlord reasonably determines that it would have been able to deliver
the Premises to Tenant but for the collective Tenant Delays. Notwithstanding the
foregoing, except for failure to meet specified time deadlines, and except for
Tenant Delays specified in Landlord’s response to Change requests, a Tenant
Delay shall not be deemed to have occurred unless Landlord has provided notice
(which may be by electronic mail to Tenant’s Construction Representative
notwithstanding any notice provisions or requirements in the Lease to the
contrary) to Tenant specifying that a Tenant Delay shall be deemed to have
occurred because of actions, inaction or circumstances specified in the notice
in reasonable detail. If such actions, inaction or circumstances are not cured
by Tenant within one (1) business day after receipt of such notice (“Count
Date”), and if such actions, inaction or circumstances otherwise qualify as a
Tenant Delay, then a Tenant Delay shall be deemed to have occurred commencing as
of the Count Date.
  

Landlord shall permit Tenant and its agents to enter the Premises 30 days prior
to the Commencement Date of the Lease in order that Tenant may install fixtures,
furniture and cabling through Tenant’s own contractors prior to the Commencement
Date. Any such work shall be subject to Landlord's prior written approval, and
shall be performed in a manner and upon terms and conditions and at times
satisfactory to Landlord's representative. The foregoing license to enter the
Premises prior to the Commencement Date is, however, conditioned upon Tenant's
contractors and their subcontractors and employees working in harmony and not
interfering with the work being performed by Landlord. If at any time that entry
shall cause disharmony or interfere with the work being performed by Landlord,
this license may be withdrawn by Landlord upon 24 hours written notice to
Tenant. That license is further conditioned upon the compliance by Tenant's
contractors with all requirements imposed by Landlord on third party
contractors, including without limitation the maintenance by Tenant and its
contractors and subcontractors of workers' compensation and public liability and
property damage insurance in amounts and with companies and on forms
satisfactory to Landlord, with certificates of such insurance being furnished to
Landlord prior to proceeding with any such entry. The entry shall be deemed to
be under all of the provisions of the Lease except as to the covenants to pay
Rent unless Tenant commences regular business activities within the Premises.
Landlord shall not be liable in any way for any personal injury, and/or loss or
damage of property which may occur in connection with such entry by Tenant or in
connection with such work being performed by Tenant, the same being solely at
Tenant's risk. In no event shall the failure of Tenant's contractors to complete
any work in the Premises extend the Commencement Date of this Lease.
 
Tenant hereby designates Daniel Ingle, Telephone No. (949) 225-4589, as its
representative, agent and attorney-in- fact for the purpose of receiving
notices, approving submittals and issuing requests for changes, and Landlord
shall be entitled to rely upon authorizations and directives of such person(s)
as if given by Tenant. Tenant may amend the designation of its construction
representative(s) at any time upon delivery of written notice to Landlord.
 
 




 
-35-

 
 
EXHIBIT Y
 
 PROJECT DESCRIPTION
 

Oak Creek Business Center
 
[image3.jpg]
 
 



 
-36-
